UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------         x
                                           :
UNITED STATES OF AMERICA
                                           :
               - v. -
                                           :    18 Cr. 340 (LGS)
SOHRAB SHARMA,
     a/k/a “Sam Sharma,” and               :
ROBERT FARKAS,
     a/k/a “RJ,”                           :

                     Defendants.           :
----------------------------------         x




                        THE GOVERNMENT’s MOTIONS IN LIMINE




                                                CRAIG STEWART
                                                Attorney for the United States
                                                Acting Under 28 U.S.C. § 515
                                                Southern District of New York

Samson Enzer
Negar Tekeei
Daniel Loss
Assistant United States Attorneys
          - Of Counsel -
                                                     TABLE OF CONTENTS

PRELIMINARY STATEMENT .................................................................................................... 1
BACKGROUND ............................................................................................................................ 2
         A.       The Criminal Fraud Charges Against Defendants Sharma and Farkas ........................ 2
         B.       The Charged Conspiracy to Defraud Centra Tech Investors ........................................ 3
ARGUMENT ................................................................................................................................ 17
   I.          The Court Should Admit Proof of Certain Bad Acts by the Defendants ....................... 17
         A.       Applicable Law........................................................................................................... 18
         B.       Discussion................................................................................................................... 21
   II.         The Court Should Admit Various Co-Conspirator Statements ...................................... 39
   III.        The Court Should Admit Various Statements by the Defendants’ Agents .................... 48
   IV.         The Court Should Preclude the Defendants’ Alleged Advice-of-Counsel Defense ...... 50
         A. Relevant Facts .................................................................................................................. 52
         B. Applicable Law ................................................................................................................ 56
         C. Discussion ........................................................................................................................ 62
   V.    The Defendants Should Be Precluded From Offering Evidence About Their Purported
   Offers to Return Funds That They Stole Through Fraud .......................................................... 71
         A.       Relevant Facts............................................................................................................. 72
         B.       Discussion................................................................................................................... 74
   VI.         The Court Should Preclude the Defendants’ Proposed Expert Witness Testimony ...... 78
   VII.        The Court Should Admit Farkas’ Proffer Statements If He Opens The Door ............... 86
CONCLUSION ............................................................................................................................. 94
                               PRELIMINARY STATEMENT

       Defendants Sohrab Sharma and Robert Farkas (the “defendants”) are charged in this

criminal case with conspiring to commit, and committing, securities and wire fraud in connection

with a scheme to defraud investors in a company that they co-founded called Centra Tech, Inc.

(“Centra Tech”). In advance of trial, the Government respectfully moves in limine for rulings

from this Court:

       •   allowing the Government to admit evidence at trial of specified criminal acts of
           defendants Sharma and Farkas as direct proof of the charged conspiracy to defraud
           Centra Tech investors, or for purposes authorized by Federal Rule of Evidence 404(b);

       •   allowing the Government to admit evidence of various statements by the defendants or
           their co-conspirators during and in furtherance of that conspiracy pursuant to Federal
           Rule of Evidence 801(d)(2)(E);

       •   allowing the Government to admit evidence of various statements by defendants’
           agents or employees at Centra Tech pursuant to Federal Rule of Evidence 801(d)(2)(D);

       •   precluding the defendants from offering evidence or arguments at trial about the
           defendants’ alleged reliance on advice from a fake law firm called “Pope & Dunn”;

       •   precluding the defendants from offering evidence or arguments about offers that they
           claim to have made to the United States Securities and Exchange Commission (the
           “SEC”) and to the Government for the purported purpose of effectuating the return of
           funds that they stole from their victims;

       •   precluding the defendants’ proposed expert witnesses from testifying; and

       •   allowing the Government to introduce statements that defendant Farkas made during
           post-arrest proffer sessions with the Government and the Federal Bureau of
           Investigation (“FBI”), in the event that he opens the door at trial to those proffer
           statements.




                                               1
U.S.C. §§ 371 and 2. Counts Three and Four of the Indictment charge that from at least in or

about July 2017 through in or about April 2018, Sharma, Farkas and Trapani conspired to commit,

and committed, wire fraud by using email, telephone and other wire communications to offer and

sell digital tokens to victims through fraudulent misrepresentations, in violation of 18 U.S.C. §§

1349, 1343 and 2.

       B. The Charged Conspiracy to Defraud Centra Tech Investors

       The evidence at trial will show that in or about July 2017, Sharma co-founded Centra Tech

with Farkas and Trapani in Miami, Florida. They claimed that Centra Tech had a purported

cryptocurrency debit card that supposedly allowed users to spend various types of cryptocurrency

such as “Bitcoin” and “Ether” to make purchases in real-time at stores and other establishments

that accept Visa payment cards and Mastercard payment cards. 2 Sharma served in various roles

at Centra Tech, including as the company’s president and chief technology officer until

approximately late October 2017; Farkas served in various roles at the company, including as the

company’s chief marketing officer until approximately late October 2017, and then as the

company’s chief operating officer; and Trapani served as the company’s chief operating officer

until approximately late October 2017.

       From approximately July 30, 2017 through October 5, 2017, Sharma, Farkas and Trapani

solicited investors to provide valuable digital assets in exchange for the purchase of digital tokens

called “Centra tokens” or “CTRs” that were issued by Centra Tech through the company’s ICO. 3


2
   Unless otherwise indicated, the facts set forth below are based on what the Government expects
the evidence at trial will show.
3
  An “initial coin offering” or “ICO” is a type of fundraising event in which an entity offers
participants a unique digital “coin” or “token” in exchange for consideration. The consideration

                                                 3
As part of this ICO fund-raising effort, Sharma, Farkas and Trapani deliberately made a series of

fraudulent oral and written misrepresentations to investors during the ICO. Based in part on these

fraudulent claims, investors provided digital funds that included at least 100,000 units of the

valuable digital currency “Ether,” that were then worth more than $25 million, for the purchase of

Centra tokens issued by Centra Tech.

       During the company’s ICO, Sharma, Farkas and Trapani deliberately made or caused

Centra Tech to make the following fraudulent claims in soliciting such investments from victims,

among others:

   •   Sharma, Farkas and Trapani claimed to investors that Centra Tech had developed a debit
       card that enabled users to spend various cryptocurrencies to make purchases at stores that
       accept Visa or Mastercard payment cards, and that Centra Tech had partnerships with
       Bancorp, Visa and Mastercard to issue Centra Tech debit cards. In fact, Centra Tech had
       no such partnerships with Bancorp, Visa or Mastercard.

   •   Sharma, Farkas and Trapani claimed to investors that Centra Tech’s executive team
       included a purported Chief Executive Officer named “Michael Edwards” and a purported
       Chief Financial Officer named “Jessica Robinson” who had impressive work histories and
       academic credentials. In fact, “Michael Edwards” and “Jessica Robinson” were fictitious
       people who were fabricated to dupe investors.




often comes in the form of “digital currency” or “cryptocurrency,” as opposed to “fiat currency,”
which is a term used to describe currency that a government has declared to be legal tender, such
as the U.S. dollar. “Digital currency” or “cryptocurrency” is a digital representation of value that
can be digitally traded and functions as (1) a medium of exchange, (2) a unit of account, or (3) a
store of value, but does not have legal tender status. Unlike fiat currency, digital currency is not
issued by any jurisdiction and functions only by agreement within the community of users of that
particular currency. Examples of digital currencies are “Bitcoin” and “Ether,” both of which are
issued and distributed on their own “blockchains.” A “blockchain” is a digitalized, decentralized,
cryptographically-secured ledger that allows market participants to keep track of digital currency
transactions without central recordkeeping. The tokens or coins issued in an ICO are issued and
distributed on a blockchain. Tokens are often also listed and traded on online internet platforms,
typically called digital currency exchanges, and they usually trade for other assets. Often, tokens
are listed and tradeable immediately after they are issued.

                                                 4
    •   Sharma, Farkas and Trapani claimed to investors that Centra Tech held money transmitter
        and other relevant licenses in 38 states. In fact, Centra Tech did not have such licenses in
        the majority (if not all) of those states.

        Contemporaneous text messages and email communications among Sharma, Farkas and

Trapani confirm that all three of them were well aware of the falsity of those fraudulent claims

when they conveyed those lies to Centra Tech investors during the ICO. For example, text

messages that were recovered during a consensual search of one of Trapani’s cellphones (the

“Trapani Cellphone”) reveal the following:

    •   With respect to the purported partnerships with Bancorp, Visa and Mastercard that Centra
        Tech had claimed it possessed in a whitepaper that was available to the investing public on
        Centra Tech’s website as of July 31, 2017, Sharma engaged in a cellphone text-message
        conversation with Trapani that day in which they discussed Centra Tech’s lack of actual
        partnerships with banks or credit card companies. During that exchange, Sharma
        wrote: “Should write down a list of places to call tomorrow,” “For the conbranded [sic]
        card.” Later in the exchange, Sharma wrote: “Gotta get it going on the banks today
        plz.” Sharma also subsequently wrote: “We just need to get s [sic] banking license,”
        “Need our direct agreement with visa,” “Or MasterCard,” “That’s the move,” “Cut out the
        middle man,” “I wish we just knew someone.”

    •   With respect to Centra Tech’s purported CEO “Michael Edwards” and purported CFO
        “Jessica Robinson,” Sharma text-messaged Trapani on or about July 29, 2017 and
        discussed (and joked about) their fake CEO and CFO. Sharma wrote that they “Need to
        find someone who looks like Michael,” “Team photos,” “He’s real lol,” “Everyone real,”
        “Except Jessica,” “And Mike.” Similarly, Sharma later wrote during that same text-
        message exchange: “Gonna kill both Ceo and her,” “Gonna say they were married and got
        into an accident.” That same day, Sharma also text-messaged Trapani: “I had fufu
        people on there,” “And I been getting called out,” “So gonna get it corrected,” “Lol,” “Lol,”
        “Lol,” “Just send me a pic lol.” 4

    •   With respect to Centra Tech’s purported money transmitter and other licenses in 38 states,
        Sharma had a text-message conversation with Farkas and Trapani on or about August 30,
        2017 about applying for state licenses that Centra Tech had previously represented it

4
   The evidence at trial will show that “fufu” is slang for fake. For the Court’s reference,
according to the Urban Dictionary website available on the internet, “Fufu” is defined as “Fake,
not real, not genuine.”         Urban Dictionary, Definition of “Fufu,” available at
https://www.urbandictionary.com/define.php?term=Fufu (last visited October 11, 2019).

                                                 5
       already held in 38 states. For example, Sharma wrote in one message on or about August
       30, 2017 to Trapani and Farkas: “Gotta apply for all licenses,” “Should I even say this.”

       To attract investors to purchase Centra tokens issued during the ICO, Sharma, Farkas and

Trapani also used various market manipulation techniques to artificially inflate the market price

of Centra tokens on a cryptocurrency trading exchange called “EtherDelta” that was based in

Manhattan. The victims who invested in Centra tokens during the ICO based on fraudulent

misrepresentations by Sharma, Farkas and Trapani included investors based in Manhattan, and

various electronic communications relating to this fraudulent scheme were sent and received from

Manhattan during and in furtherance of the scheme.

       After the completion of the ICO in early October 2017, Sharma and Farkas continued the

fraudulent scheme (at least until their arrests in this case in April 2018) in order to prevent Centra

Tech investors from seeking a return of their investments and to artificially inflate the value of

Centra tokens traded on secondary cryptocurrency exchanges.

       At the trial of defendants Sharma and Farkas, the Government will prove their guilt

through, among other things, the following evidence: (1) testimony from their co-defendant and

former co-conspirator, Trapani, who has pleaded guilty pursuant to a cooperation agreement with

the Government; (2) testimony from representatives of Bancorp, Visa and Mastercard that will

contradict and prove the falsity of representations that the defendants made to investors during

Centra Tech’s ICO about Centra Tech’s purported partnerships with those companies; (3)

testimony from former employees of Centra Tech showing that “Michael Edwards” and “Jessica

Robinson” were not real people; (4) evidence from the Nationwide Multistate Licensing System

& Registry (“NMLS”) showing that the defendants and Centra Tech did not even begin applying

to NMLS for the state money transmitter licenses that it claimed during the ICO to hold in 38 states

                                                  6
until after the ICO was complete, and never completed the process of obtaining such licenses in

the majority of those states; (5) fraudulent marketing materials that the defendants disseminated

via the internet to promote their ICO, including, for example, whitepapers with fraudulent

representations that were downloaded during the ICO from Centra Tech’s website, as well as

videos downloaded from the YouTube website in which Sharma reiterated many of those

fraudulent claims; (6) testimony from victims who exchanged valuable assets for Centra tokens

during the ICO based at least in part on the defendants’ fraudulent claims about Centra Tech; and

(7) contemporaneous text message and email communications among Sharma, Farkas and Trapani

showing that they were fully aware of the fraudulent and illegal nature of their scheme to deceive

Centra Tech investors.

           1. The Origins of the Conspiracy to Defraud Centra Tech Investors

       The evidence will show that before founding Centra Tech and launching the company’s

ICO, Sharma had known Trapani since they were in high school and they had previously

committing various crimes together. Sharma was dating one of Farkas’s sisters and developed a

relationship with Farkas as a result. In or about June 2017, as it was becoming clear to Sharma

and Trapani that a luxury car rental business that they started in Miami (and funded with monies

that they borrowed on fraudulent pretenses) was going to fail, they had discussions about possible

business opportunities relating to the emerging cryptocurrency industry. In or about late June or

early July 2017, Sharma started Centra Tech from the apartment in Miami where Sharma was

living at the time with his girlfriend, Brielle Farkas. In or about the middle or end of July 2017,

Sharma invited his girlfriend’s brother, Robert Farkas, and Trapani to join him in efforts to raise

funds through an ICO for Centra Tech.


                                                7
             2. Roles of the Conspirators During the Fraudulent ICO

          The evidence will show that during the period of the ICO from on or about July 30, 2017

through on or about October 5, 2017:

      •   Sharma, Farkas and Trapani worked out of a small room in Sharma’s apartment. It was
          not until early October 2017, after the company’s ICO raised more than $25 million in
          assets from investors, that Centra Tech moved into leased luxury office space at an office
          building in downtown Miami.

      •   Sharma was the architect of Centra Tech and of the company’s ICO and marketing
          materials (which, as noted, contained a variety of misrepresentations). For example,
          when Farkas and Trapani joined Centra Tech, Sharma had already created (or caused
          others to create) a company website for Centra Tech with, among other things, a link to a
          an early version of the whitepaper soliciting investments in the company’s ICO.

      •   Sharma tasked Farkas and Trapani with various assignments that primarily related to
          promoting investor interest in Centra Tech’s ICO. For example, at Sharma’s urging,
          Farkas and Trapani monitored various online chat rooms and blogs for “trolls” who posted
          disparaging information about Centra Tech or its ICO and took measures to address such
          disparagement. Many of those measures involved various lies and other types of
          deceptive conduct. For example, at Sharma’s request, Trapani posted positive comments
          about Centra Tech using an anonymized screenname on various online chats to create the
          misleading impression that an independent, unbiased investor with no ties to the company
          believed it was a good investment.

             3. Fraudulent Conduct During the ICO

          The evidence will show that in late July and early August 2017, during the early stages of

Centra Tech’s ICO, Sharma, Farkas and Trapani made a variety of misleading statements

portraying Centra Tech’s executive team as a group of experienced professionals with impressive

credentials. For example, at Sharma’s direction, both Farkas and Trapani created LinkedIn

profiles for themselves containing false information about their educational and professional

credentials to give Centra Tech the appearance of legitimacy. 5 Similarly, in late July 2017,


5
    This is documented in contemporaneous text messages that have been recovered from the

                                                  8
Sharma created (or caused others to create) various whitepapers soliciting investments in Centra

Tech’s ICO that included fraudulent information about the company’s purported executive team.

For example, a version of the whitepaper that was available on Centra Tech’s website as of on or

about July 31, 2017 contained a section entitled “Centra Tech Team” listing: (i) a purported

individual named “Michael Edwards” as Centra Tech’s “CEO & Co-Founder,” along with a

supposed picture of “Michael Edwards”; and (ii) a purported individual named “Jessica Robinson”

as Centra Tech’s “CFO,” along with a supposed picture of “Jessica Robinson.” In reality,

“Michael Edwards” and “Jessica Robinson” were fictional people (and the photograph of “Michael

Edwards” was actually that of a Canadian professor) who were invented by Sharma.

       In early August 2017, shortly after Centra Tech’s ICO began, Cliff High, an analyst and

predictor of cryptocurrency trading market trends with a wide internet following among

cryptocurrency traders, publicly endorsed Centra Tech’s ICO to his viewers –– an endorsement

that he later told his followers was a mistake. Nevertheless, Centra Tech’s ICO raised over a

million dollars in digital assets from investors by early August 2017. After realizing his mistake,

Cliff High conducted a hostile interview of Sharma about Centra Tech’s ICO. The interview was

videotaped and then published on the YouTube website on or about August 6, 2017. Sharma

participated in the interview remotely from a computer in the room in his apartment where he and

his co-conspirators, Farkas and Trapani, were running Centra Tech’s ICO. Trapani and Farkas


Trapani Cellphone, including the following examples. On or about July 30, 2017, starting at
approximately 12:40AM, Sharma text-messaged Trapani to “Go make a linked in,” to “Add
yourself to centra tech,” “As Coo,” and to “Google,” “Coo linked in profiles,” “And get all the
info,” “Put precious [sic] jobs,” “Like banks etc.” Starting at approximately 1:39AM on or about
July 30, 2017, Sharma text-messaged Trapani: “December,” “2016,” “Take Harvard out,” “Do
Like university of Georgia,” “It would too suspect everyone from hRvard,” “Add a construction
company prior.”

                                                9
were both present in the room when Sharma participated in the interview. During the interview,

Sharma made several false statements about Centra Tech in response to questions from Cliff High.

For example, Sharma made false claims that “Michael Edwards” was the CEO and a seed investor

in Centra Tech, and that Centra Tech had a licensing agreement with Bancorp to issue Centra debit

cards with Visa and Mastercard logos on the cards. All of these claims by Sharma were false, as

he as well as Farkas and Trapani well knew. Although the interview did not seem to go well, the

publicity that Centra Tech’s ICO received from the interview, and from subsequent paid-celebrity-

endorsements from Floyd Mayweather and Khaled Mohamed Khaled, a/k/a “DJ Khaled,” helped

draw investors’ attention to the ICO.

       As another way to promote interest in Centra Tech’s ICO, Sharma, Farkas and Trapani also

would artificially “pump” up the price of Centra tokens traded on the Manhattan-based

cryptocurrency exchange called EtherDelta. One of the ways that Sharma, Farkas and Trapani

did this was by having one of them sell large blocks of Centra tokens to another at above-market

prices, which would attract more attention from investors. Because transactions on EtherDelta

were anonymous, it was not readily apparent to the investing public that Sharma, Farkas and

Trapani were engaging in such transactions (without any economic substance) solely to manipulate

the market price of Centra tokens. Sharma provided Farkas and Trapani with units of Ether to

make the purchases of Centra tokens for these price-pumping transactions –– Ether units that they

had raised from investors who had purchased Centra tokens in the company’s ICO.

Contemporaneous text messages recovered from the Trapani Cellphone show the roles and

involvement of Sharma and Farkas in such efforts to manipulate the market price of Centra tokens.

In addition, Sharma also engaged in efforts to artificially manipulate the price of Centra tokens by


                                                10
making false statements to the proprietor of the EtherDelta cryptocurrency exchange that had the

effect of artificially freezing the reported market price of Centra tokens (when the price was high)

on a widely-followed cryptocurrency tracking website called CoinMarketCap.

       On or about August 30, 2017, while the ICO was underway, Sharma received a cease-and-

desist notice from Bancorp directing Centra Tech to refrain from “REPRESENTING THAT THE

BANCORP BANK HAS ANY CONNECTION WITH, OR IS THE ISSUER OF ANY CARD

PRODUCTS RELATED TO CENTRA TECH . . . [and from] USING OUR LOGO OR OTHER

IMAGES IN CONNECTION WITH THE MARKETING OF ANY PRODUCT OR WALLETS

YOU OFFER.” (Emphasis in original.) Text messages recovered from the Trapani Cellphone

show that in response, Sharma engaged in a group text-message conversation with Farkas and

Trapani about taking down (among other things) images of the Bancorp logo that had been posted

on Centra Tech’s website and blaming freelancers for their fraudulent and unauthorized references

to Bancorp in Centra Tech’s offering and marketing materials. During this group conversation,

Sharma text-messaged Farkas and Trapani and told Farkas, among other things, to contact anyone

that has Centra Tech marketing materials with the Bitsset image and “ask them to remove it,” and

to do the same regarding “that language,” “Saying we work Bancorp,” “Od bad,” “Their lawyer

reached out.” Shortly thereafter, Farkas responded to Sharma and Trapani: “No Bancorp on it.”

Sharma responded: “In the bottom? . . . . U sure,” “I thought I saw,” “On press releases.”

Farkas wrote: “Just checked them all,” “No Bancorp.” Sharma responded: “Okay,” “We gotta

get that shit removed everywhere and blame freelancers lol,” “Fuck,” “One fucking [expletive],”

“Caused so much . . . [r]uckess.”

       On or about September 29, 2017, as the ICO was coming to its end, Sharma advised Farkas


                                                11
and Trapani via a group text-message conversation that the SEC had brought an enforcement

action charging a company called “RECoin” and the company’s founder, among others, with

defrauding investors in an unregistered offering of securities styled as an initial coin offering of

digital tokens. During this conversation, Sharma text-messaged Farkas and Trapani: “Sec just

shut down REcoin,” “Read the article,” “We gotta clean up every single thing that we can’t do,”

“And can’t offer today,” “Google SEC REcoin.” Trapani responded “I peep.” Sharma text-

messaged Farkas and Trapani: “Delete all the cards have shipped info,” “Everything gotta get

cleaned up,” “RJ [i.e., Farkas] can u jump on that . . . on our pages.” Trapani responded: “They

were pitching a straight security” at approximately 11:55PM on or about September 29, 2017.

Sharma wrote “Yea,” “I know,” “But fill [sic] fraud can be a word thrown around,” “Especially

with the card limits.” Trapani responded “Word.” Sharma later text-messaged Farkas and

Trapani: “I want a product page like [a particular competitor’s],” “Theirs is so nice.” Trapani

wrote “Lol yeah no real product.” Sharma wrote: “Yea but it doesn’t say much,” “And looks

good,” “We don’t have a real product either right now,” “So I wanna tighten up ship asap.”

Trapani wrote “Feel you.”

           4. The Immediate Aftermath of the Fraudulent ICO

       The evidence will show that as the ICO was coming to a conclusion in early October 2017,

Sharma, Farkas and Trapani used fraud proceeds raised from victim-investors during the ICO to

lease luxury office space in Miami for Centra Tech’s headquarters, hired multiple employees to

work for the company, and purchased computers and other equipment for the company to use.

       On October 5, 2017, which was the last day of the Centra Tech ICO, Trapani surrendered

at the Manhattan District Attorney’s Office on a perjury indictment charging Sharma and Trapani


                                                12
with lying under oath as defense witnesses for Sharma at a misdemeanor criminal trial a few

months earlier in Manhattan Criminal Court in which Sharma was being tried for driving while

intoxicated (“DWI”). 6 On September 19, 2017, the Manhattan District Attorney’s Office filed a

sealed indictment in New York County Supreme Court charging Sharma and Trapani with perjury.

As a result, Sharma was arrested on or about October 3, 2017 and Trapani surrendered on or about

October 5, 2017. 7 Both Sharma and Trapani later pled guilty to perjury charges in that case.

       On or about October 27, 2017, the New York Times published an article about Centra Tech

and its co-founders Sharma, Farkas and Trapani on the internet raising questions about their

qualifications and the accuracy of their representations to investors during the company’s ICO.

The article also reported that “For now, the bigger problem facing Mr. Sharma and Mr. Trapani is

the perjury indictment by a Manhattan grand jury [unsealed] on Oct. 5,” as the company was

finishing up its ICO.

       In the wake of the article, Sharma advised Trapani that both of them needed to officially


6
   In July 2017, while Sharma was making preparations to initiate Centra Tech’s ICO, Sharma
proceeded to trial in Manhattan Criminal Court on misdemeanor charges stemming from an
incident in March 2016 in which he was arrested on DWI charges in Manhattan after drinking too
much alcohol at a dinner with several friends at a restaurant. Shortly before the trial, Sharma
asked Trapani to falsely testify in Sharma’s defense at the DWI trial, and Trapani agreed to do so.
In advance of Trapani’s testimony, Sharma told Trapani to testify that Sharma had only one glass
of wine at the dinner before driving home and getting arrested, even though they both knew that
Trapani was not at the dinner and that Sharma had in fact consumed multiple glasses of wine at
the dinner.
7
   When Trapani surrendered on October 5, 2017, he brought the Trapani Cellphone with him to
the Manhattan District Attorney’s Office, the cellphone was seized by local police, and he signed
a consent form authorizing local police to conduct a “complete search” of the cellphone. Pursuant
to this consent form, the Trapani Cellphone was searched, its contents were copied into an
extraction report containing more than 14,000 pages of materials, and the cellphone was returned
to Trapani. The extraction report was later obtained by the Government and the FBI in April 2018
as part of the federal criminal investigation that led to this fraud prosecution.

                                                13
step down from their executive positions at Centra Tech. On or about October 31, 2017, Centra

Tech issued a public statement via the internet stating, in relevant part, that “Co-Founders Sam

Sharma and Ray Trapani are stepping aside to support the continued growth of the Company,” and

“to further their vision, the reconstituted Executive Management team” included “William Hagner

as President” and “Robert Farkas as Chief Operating Officer,” among others. Contrary to this

public statement, William Hagner, who was Trapani’s grandfather, was in and out of hospitals at

the time and never had any involvement in the management of Centra Tech, and Sharma continued

to control the management of the company. Trapani, however, separated from Centra Tech in

early November 2017.

       Meanwhile, during the period from November 2017 through April 2018, Sharma and

Farkas scrambled to (a) try to obtain the money transmitter and other licenses that they had

previously misrepresented to investors that they already had in 38 states, and (b) develop

substitutes for the critical business relationships with Visa and Mastercard that they had previously

misrepresented to investors were already in place.

           5. Attempts to Obstruct Investigations of the Centra Tech Fraud

       As noted, during Centra Tech’s ICO from July 30 through October 5, 2017, Sharma, Farkas

and Trapani raised at least 100,000 Ether units through fraudulent misrepresentations. The Ether

units that Centra Tech raised from investors can be grouped into two broad categories: thousands

of Ether units provided by a company in South Korea called Bitsset in exchange for Centra tokens,

and thousands of Ether units raised from hundreds of other investors in exchange for Centra




                                                 14
tokens. 8

        On or about November 29, 2017, the SEC issued a subpoena to Centra Tech, care of Centra

Tech’s outside counsel at the law firm of Ballard Spahr LLP, compelling Centra Tech to produce

a variety of documents relating to an investigation by the SEC of whether the company and its co-

founders had violated the federal securities laws during the ICO. The SEC subpoena included

requests for, among other things, documents sufficient to identify all digital and other assets held

by or on behalf of Centra Tech, and documents sufficient to identify all investors who purchased

any tokens offered by Centra Tech.

        From approximately November 29, 2017 through April 2018, Sharma engaged in various

efforts to obstruct the SEC’s investigation. For example, during this period:

    •   Sharma caused Centra Tech’s outside counsel at Ballard to produce to the SEC a fraudulent
        summary spreadsheet (the “Summary Spreadsheet”) that Sharma prepared in response to
        the SEC’s subpoena. The Summary Spreadsheet purported to show that Centra Tech
        received a total of approximately 91,000 Ether units in exchange for Centra tokens issued
        by Centra Tech during the Centra Tech ICO: approximately 40,000 Ether units from so-
        called “Korea Partners,” a reference to Bitsset, and approximately 51,000 Ether units from
        hundreds of individual Centra token purchasers named in the Summary Spreadsheet. In
        fact, as Sharma well knew, he and his confederates had raised at least 100,000 Ether units
        from Centra token purchasers during Centra Tech’s ICO. 9 The difference of 9,000 Ether
        units that Sharma lied about was worth about $6 million at various points in this case (and
        is presently worth over a $1 million), and the other 91,000 Ether units were worth over $60
        million at various points in this case (and are presently worth over $17 million).



8
  It appears that Bitsset aggregated investment funds from various individual investors in Korea,
and invested those funds on behalf of the individual investors in Centra Tech.
9
   This is confirmed by contemporaneous text messages recovered from the Trapani Cellphone.
For example, on or about October 2, 2017, Sharma text-messaged Farkas and Trapani: “I did mad
job stuff over the weekend,” “Also got us 100K in ETH in the account . . . . And we still have
28.9M ctr left.” Trapani wrote: “Good shit . . . . Was just watching it as you where moving it
wondering what you where doing lol,” “Perfect.” Later that day, Sharma text-messaged Farkas
and Trapani: “Made it 100K in ETH for storage.”

                                                15
   •   Sharma also caused Centra Tech’s outside counsel at Ballard to convey false information
       to the SEC about measures that Centra Tech had taken to prevent the dissipation of the
       alleged total of 91,000 Ether units that the company had raised through the ICO.
       Specifically, Sharma caused Centra Tech’s outside counsel to misrepresent to the SEC that
       the claimed total of 91,000 Ether units in ICO proceeds, as well as 9,000 Ether units that
       Sharma claimed were proceeds of his own personal cryptocurrency trading, had been
       placed in a passcode-protected digital wallet, the only passcode to which had been reduced
       to a piece of paper, divided into halves, and placed in two separate safe deposit boxes
       controlled by Farkas and another company executive, respectively. In fact, as Sharma
       well knew, the passcode fragmented into those halves was fake, and the true passcode was
       on a piece of paper that Sharma kept in the apartment where he and Farkas’ sister lived in
       Miami.

       On April 1, 2018, Sharma and Farkas were arrested in the Southern District of Florida by

FBI agents on the securities and wire fraud charges in this case and remanded pending their

removal to the Southern District of New York for prosecution. On April 12, 2018, after the FBI

obtained the two pieces of paper that purportedly combined to reveal the passcode needed to access

the funds in the digital wallet set up by Sharma (the “Sharma Wallet”), FBI agents attempted

without success to use the supposed passcode to transfer investor funds from the Sharma Wallet

to a secure digital wallet maintained by law enforcement, in order to prevent anyone from

dissipating the funds during the pendency of this criminal fraud prosecution. On April 13, 2018,

the Government served a judicially authorized seizure warrant on Sharma and Farkas through their

original attorneys in this criminal case, Sharon McCarthy of the law firm of Kostelanetz & Fink

LLP (for Sharma) and Daniel Horwitz of the law firm of McLaughlin & Stern LLP (for Farkas),

requiring Sharma and Farkas to assist the FBI in effectuating the transfer of investor funds in the

Sharma Wallet to a secure digital wallet controlled by law enforcement.

       In advance of Sharma’s bail hearing in the Southern District of New York, the Government

filed a motion on May 1, 2018 seeking to have Sharma detained without bail pending trial, or at a

minimum, detained until bail conditions were met requiring (among other things) that he comply

                                                16
with the seizure warrant. Later that day, after Sharma met with his lawyer (Ms. McCarthy) in the

jail where he was detained, Sharma’s lawyer reported to the Government that the actual passcode

to the Sharma Wallet was on a piece of paper taped underneath a drawer in the kitchen of the

apartment where Sharma and Farkas’ sister lived in Miami, and Sharma’s lawyer later reported as

much to the Court on the record at Sharma’s first bail hearing in this case. The FBI recovered the

passcode during a consensual search of that kitchen on May 2, 2018 and then successfully used

the passcode to execute the seizure warrant on the Sharma Wallet. Following their respective bail

hearings in early May 2018 –– including a bail hearing on May 2, 2018 at which Sharma caused

his attorney to reiterate to the Court his false claim that 9,000 of the Ether units in the Sharma

Wallet belonged to him and not Centra Tech investors –– Sharma and Farkas were released on bail

pending trial in this case.

                                          ARGUMENT

I.      The Court Should Admit Proof of Certain Bad Acts by the Defendants

        The Government intends to offer evidence during its case-in-chief at trial concerning the

following criminal acts by either or both of defendants Sharma and Farkas: (a) specified prior

acts of fraud that Sharma committed with Trapani before they and Farkas formed the charged

conspiracy to defraud Centra Tech investors (and certain prior acts of fraud and drug trafficking

that Sharma committed with or in the presence of Trapani, if the defendants will not agree to refrain

from cross-examining Trapani about his culpability for these acts); (b) the aforementioned scheme

in which Sharma committed perjury and caused Trapani to commit perjury as defense witnesses

for Sharma in a misdemeanor DWI trial, which took place during the planning stages of the Centra

Tech fraud; (c) acts of market manipulation by Sharma, Farkas and Trapani, to artificially inflate

the market price of the Centra tokens; and (d) efforts by Sharma to obstruct parallel investigations
                                                 17
by the SEC as well as the Government and FBI of the charged Centra Tech fraud conspiracy. For

the reasons that follow, evidence of all of these acts are highly probative and admissible as direct

proof of the charged offenses, or for purposes authorized by Federal Rule of Evidence 404(b); any

resulting prejudice does not substantially outweigh the significant probative value of this evidence;

and any such prejudice can be adequately minimized through appropriate limiting instructions to

the jury. Accordingly, all of this evidence should be admitted at trial.

       A. Applicable Law

       Under Rule 402 of the Federal Rules of Evidence, “[a]ll relevant evidence is admissible”

at trial unless its admission is contrary to the United States Constitution, a federal statute, another

Federal Rule of Evidence, or other rules proscribed by the United States Supreme Court. Federal

Rule of Evidence 401 defines “relevant evidence” as evidence having “any tendency to make a

fact more or less probable than it would be without the evidence” where “the fact is of consequence

in determining the action.” Fed. R. Evid. 401. Direct evidence is “not confined to that which

directly establishes an element of the crime.” United States v. Gonzalez, 110 F.3d 941, 942 (2d

Cir. 1997). Rather,“[t]o be relevant, evidence need only tend to prove the government’s case, and

evidence that adds context and dimension to the government’s proof of the charges can have that

tendency.” Id.

       Under Rule 404(b) of the Federal Rules of Evidence, evidence of uncharged crimes,

wrongs, or other acts by a defendant may be admitted for purposes other than proving the

defendant’s propensity to commit crimes, “such as proving motive, opportunity, intent,

preparation, plan, knowledge, identity, absence of mistake, or lack of accident.” Fed. R. Evid.

404(b). The Second Circuit has long followed “an inclusionary approach to evaluating Rule


                                                  18
404(b) evidence, which allows evidence to be received at trial for any purpose other than to attempt

to demonstrate the defendant’s criminal propensity.” United States v. Edwards, 342 F.3d 168,

176 (2d Cir. 2003) (internal quotation marks and citation omitted). Under Rule 404(b), it is well

settled that “other acts” evidence is admissible so long as the evidence: (1) is advanced for a

proper purpose; (2) is relevant to the crimes for which the defendant is on trial; and (3) has

probative value that is not substantially outweighed by any unfair prejudicial effect. See United

States v. Paulino, 445 F.3d 211, 221 (2d Cir. 2006); United States v. LaFlam, 369 F.3d 153, 156

(2d Cir. 2004).    If requested, the admission of such evidence must be accompanied by an

appropriate limiting instruction to the jury. See United States v. Zackson, 12 F.3d 1178, 1182 (2d

Cir. 1993).

        Rule 404(b) does not govern all evidence that can be characterized as “other acts” proof.

When determining whether Rule 404(b) governs the admissibility of particular evidence, the

Second Circuit has cautioned that relevant evidence of a crime is not limited to “that which directly

establishes an element of the crime.” Gonzalez, 110 F.3d at 941. In keeping with that principle,

“other acts” evidence can constitute direct evidence and, in that case, is not subject to analysis

under Rule 404(b). See, e.g., United States v. Carboni, 204 F.3d 39, 44 (2d Cir. 2000). For

example, where, as here, a defendant is charged with conspiracy, “uncharged acts may be

admissible as direct evidence of the conspiracy itself.” United States v. Baez, 349 F.3d 90, 93 (2d

Cir. 2003) (quotation marks and citation omitted). Furthermore, it is well established that “other

acts” evidence is admissible as direct proof of the crimes charged and not considered Rule 404(b)

evidence if it (i) “arose out of the same transaction or series of transactions as the charged offense,”

(ii) “is inextricably intertwined with the evidence regarding the charged offense,” or (iii) “is


                                                  19
necessary to complete the story of the crime on trial.” Carboni, 204 F.3d at 44 (quotation marks

and citation omitted).

       Regardless of whether the evidence is admitted as direct evidence or under Rule 404(b),

“other acts” evidence is, like all evidence, excludable under Federal Rule of Evidence 403 if its

probative value is substantially outweighed by the danger of unfair prejudice.              Rule 403

authorizes the exclusion of relevant evidence only if its “probative value is substantially

outweighed by the danger of . . . unfair prejudice, confusing the issues, misleading the jury, undue

delay, wasting time, or needlessly presenting cumulative evidence.” Fed. R. Evid. 403 (emphasis

added). All evidence of guilt is, of course, prejudicial, in the sense of disadvantaging the defense,

but that is not the same as being “unfairly” prejudicial under Rule 403. See Costantino v. Herzog,

203 F.3d 164, 174 (2d Cir. 2000). As the Second Circuit has stated, “all evidence incriminating

a defendant is, in one sense of the term, ‘prejudicial’ to him: that is, it does harm to him” and in

“that sense, the more pertinent evidence is, the more prejudicial it is,” but “[w]hat ‘prejudice’ as

used in Rule 403 means is that the admission is, as the rule itself literally requires, ‘unfair’ rather

than ‘harmful.’” United States v. Jimenez, 789 F.2d 167, 171 (2d Cir. 1986) (emphasis in

original). Evidence is unfairly prejudicial “only when it tends to have some adverse effect upon

a defendant beyond tending to prove the fact or issue that justified its admission into evidence.”

United States v. Figueroa, 618 F.2d 934, 943 (2d Cir. 1980). Evidence that is neither “more

sensational” nor “more disturbing” than the charged crimes will not be deemed unfairly

prejudicial. See United States v. Roldan-Zapata, 916 F.2d 795, 804 (2d Cir. 1990).




                                                  20
       majority of the borrowed funds were later repaid to the lenders using funds that Sharma,
       Farkas and Trapani raised from Centra Tech investors through the securities and wire fraud
       offenses charged in this case.

       During the Government’s case-in-chief at trial, the Government intends to offer evidence

of the fraudulent acts that Sharma committed with Trapani in relation in Miami Exotics from in or

about 2016 through in or about 2017. The Government does not intend to offer evidence during

its case-in-chief of the criminal acts                             that Sharma committed with or

in the presence of Trapani when they worked together at Sharma’s used car dealership in or about

2009 or 2010, so long as defendants Sharma and Farkas agree to refrain from cross-examining

Trapani about these acts. But if the defendants will not make such a commitment, it would be

unfair and misleading to the jury to let the defendants cross-examine Trapani about these criminal

acts –– which were committed by Sharma with Trapani, or by Sharma in Trapani’s presence ––

without also informing the jury of Sharma’s involvement in those acts. 10

                       a. Sharma’s Prior Fraudulent Acts Concerning Miami Exotics

       Proof of the criminal acts that Sharma committed with Trapani in relation to Miami

Exotics, before they conspiring to defraud Centra Tech investors as charged in this case, is

admissible for several independent reasons:

       First, because Sharma committed those prior criminal acts with Trapani, evidence of those

prior criminal acts by Sharma are appropriate to give the jury the background necessary to

understand how Sharma’s criminal relationship with Trapani developed and why Sharma had


10
     The Government (via an email at 1:20PM today) asked counsel defendants Sharma and Farkas
if they would agree to forgo cross-examination of Trapani on these topics. Sharma’s counsel did
not respond, though they corresponded via email with the Government before and after that today.
Farkas’ counsel reported that this request is reasonable, but they need additional time to consider
this request.

                                                22
sufficient trust in Trapani to enlist Trapani as one of his co-conspirators in the charged scheme to

defraud Centra Tech investors. See United States v. Pipola, 83 F.3d 556, 566 (2d Cir. 1996)

(“One legitimate purpose for presenting evidence of extrinsic acts is to explain how a criminal

relationship developed; this sort of proof furnishes admissible background information in a

conspiracy case . . . [and] may also be used to help the jury understand the basis for the co-

conspirator's relationship of mutual trust.”).

       The evidence at trial will show that during the charged scheme to defraud Centra Tech

investors, Sharma conspired with Trapani and Farkas to dupe investors into parting with millions

of dollars in assets through brazen lies, including false claims that Centra Tech was led by two

accomplished senior executives whom Sharma and his confederates knew were actually fictitious

people, and misrepresentations that the company had necessary business partnerships and licenses

that Sharma and his confederates knew the company did not have. At various points during this

fraudulent scheme, Sharma made openly incriminating statements in contemporaneous text

messages with Trapani revealing that Sharma was fully aware of the fraudulent and illegal nature

of the scheme. In order for the jury to understand why Sharma would have placed enough trust

in Trapani to bring him into the inner circle of this criminal fraud conspiracy and openly make

incriminating statements to Trapani, in writing, about Sharma’s involvement in the conspiracy, it

is critical for the jury to learn that Trapani had earned Sharma’s trust through a long-standing

criminal relationship in which Trapani had previously committed criminal acts of fraud with

Sharma. Cf. United States v. Reifler, 446 F.3d 65, 93 (2d Cir. 2006) (evidence that racketeering

defendant had ties to organized crime was admissible to explain, among other things, “(a) why

[one defendant] could comfortably approach [his alleged co-conspirators] with a proposal for a


                                                 23
scheme that was explicitly fraudulent . . . [and] (b) why the participants discussed the planned

frauds candidly among themselves, without any apparent concern that one of them might inform

law enforcement authorities. . . .”).

       Under the circumstances, evidence of such prior criminal acts by Sharma is admissible in

order “to inform the jury of the background of the conspiracy charged, to complete the story of the

crimes charged, and to help explain to the jury how the illegal relationship between the participants

in the crime developed.” United States v. Williams, 205 F.3d 23, 33-34 (2d Cir. 2000) (affirming

that in trial of defendant for conspiring with two co-conspirators, the district court properly

admitted evidence that the defendant had previously committed crimes with either or both of those

co-conspirators including a credit card fraud, a marijuana transaction, and causing law

enforcement to make a false arrest) (quotation marks and citation omitted); accord United States

v. Flom, 256 F. Supp. 3d 253, 266-67 (E.D.N.Y. 2017) (in trial of defendant for agreeing to engage

in a money laundering scheme with a cooperating informant, evidence of defendant’s prior money

laundering crime with the informant was admissible to show “how [the defendant] came to meet

and trust [the informant] and to [the defendant’s] knowledge of the fraudulent nature of the scheme

at issue in this case”), aff’d, 763 F. App’x 27 (2d Cir. 2019). 11



11
    See also, e.g., United States v. Isaac, 14 F. App’x 81, 83 (2d Cir. 2001) (evidence of trial
defendant’s prior criminal acts with several cooperating witnesses was properly admitted under
Rule 404(b) for “the purpose of establishing [his] relationship of trust with certain witnesses to
whom he had confessed the charged crimes”); United States v. Guerrero, 882 F. Supp. 2d 463,
492 (S.D.N.Y. 2011) (evidence of defendants’ uncharged crimes with co-conspirators “including
shootings of drug rivals, . . . robberies of drug customers and their knowledge of and acquiescence
in [a] murder . . . is plainly admissible to explain the development of the illegal relationship
between the defendants and their co-conspirators and explain he mutual trust that existed between
the co-conspirators (including the cooperating Government Witnesses)”), aff’d, 560 F. App’x 110
(2d Cir. 2014); Roldan-Zapata, 916 F.2d at 804 (same).

                                                  24
       Second, because Sharma’s prior criminal acts in relation to the Miami Exotics fraud were

committed jointly by Sharma and Trapani, those prior criminal acts constitute potential

impeachment material for Trapani under Giglio v. United States, 405 U.S. 150 (1972) that are

independently admissible in order to allow the Government to disclose to the jury information

about Trapani’s criminal past that bears on the jury’s evaluation of his credibility. During the

Government’s direct-examination of Trapani, the Government intends to elicit testimony from

Trapani about his role as an active participant in those prior criminal acts to illustrate for the jury

that he is not hiding anything and to take the “sting” out of any potential cross-examination about

those prior criminal acts. When the Government relies on testimony from cooperating witnesses

such as Trapani, who were “participants in the events about which they testified, it [is] appropriate

for the prosecution to elicit testimony during direct examination that expose[s] details damaging

to their credibility.” United States v. Coonan, 938 F.2d 1553, 1561 (2d Cir. 1991). Such

questioning on direct-examination is permissible, because if the Government were not allowed to

probe impeachment material on direct-examination and those matters were raised for the first time

on cross-examination, it would create the appearance that the Government or the witness was

concealing damaging facts from the jury. Furthermore, allowing Trapani to testify to his role in

those prior criminal acts without permitting him to indicate that that they were carried out with

Sharma risks misleading and inflaming the jury into believing that the Government was letting a

criminal with a history of prior misbehavior worse than Sharma “cooperate down” against Sharma

(and Farkas) in the hope of receiving sentencing leniency, when in fact all of those prior criminal

acts were also committed with Sharma.




                                                  25
       Third, Sharma’s prior criminal acts relating to Miami Exotics are also admissible for other

purposes authorized by Rule 404(b). For example, the Miami Exotics conduct illustrates why

Sharma and Trapani were in desperate enough need of money to embark on the charged scheme

to defraud Centra Tech investors. Evidence that they owed hundreds of thousands of dollars on

loans that they had previously borrowed under false pretenses for Miami Exotics is admissible

under Rule 404(b) as proof of their motive for committing the charged fraud on Centra Tech

investors. See Fed. R. Evid. 404(b) (“proving motive” is a permissible purpose for admitting

proof of a defendant’s uncharged criminal acts).

       Finally, because of the highly probative value of the Miami-Exotics-fraud-evidence that

the Government seeks to introduce as necessary background to the charged fraud conspiracy, one

cannot say that the probative value of this proof is “substantially outweighed” by its potential for

unfair prejudice, as required to exclude this proof under Rule 403. While evidence of those prior

criminal acts about Sharma’s involvement in a fraud to obtain about $500,000 in funds may be

troubling to a jury, they are far less serious in scope (and similar in kind) to the indisputably

admissible evidence that will come in at trial of Sharma’s role in orchestrating the charged scheme

to trick hundreds of victim-investors into parting with tens of millions of dollars in assets through

brazen lies. See Roldan-Zapata, 916 F.2d at 804 (evidence that is neither “more sensational” nor

“more disturbing” than the charged crimes will not be deemed unfairly prejudicial). While

evidence of such prior criminal acts are prejudicial in the colloquial sense that they will paint

Sharma in an unfavorable light, this evidence is not unfairly prejudicial because it is highly

probative on necessary background to the charged fraud conspiracy offenses and is not so

unflattering as to invite the jury to consider this evidence for an improper purpose. Additionally,


                                                 26
any prejudice from the introduction of this evidence can be eliminated with an appropriate limiting

instruction, which the Government will not object to if requested by the defendants. See United

States v. Livoti, 8 F. Supp. 2d 250, 252–53 (S.D.N.Y. 1998) (admitting 404(b) evidence of an

uncharged choking incident by the defendant because “the prejudice claimed by [the defendant]

will be minimized by a limiting instruction” and “jurors are presumed to follow a court’s

instructions”), aff’d, 196 F.3d 322, 326 (2d Cir. 1999); United States v. Cadet, 664 F.3d 27, 33 (2d

Cir. 2011) (“‘[T]he law recognizes a strong presumption that juries follow limiting instructions.’”

(quoting United States v. Snype, 441 F.3d 119, 129 (2d Cir.2006) (Cadet’s brackets)).

                       b. Sharma’s Prior Crimes Concerning His Used Car Dealership

       As noted, when Trapani worked for Sharma’s and Associate-1’s used car dealership in or

about 2009 or 2010, Sharma committed various                      with Trapani, and Sharma also

committed various acts of                            with his business partner, Associate-1, that

Trapani observed and tacitly condoned. If the defendants will not agree to refrain from cross-

examining Trapani about his involvement in these prior criminal acts, the Government is entitled

to elicit direct testimony from Trapani about about these acts “to avoid the appearance that [the

Government] [is] concealing impeachment evidence from the jury.” Coonan, 938 F.2d at 1561.

As a practical matter, Sharma’s involvement in such acts is so inextricably intertwined with

Trapani’s that it would be extremely difficult, if not impossible, for Trapani to explain those acts

without also discussing Sharma’s role in them.        More importantly, it would be unfair and

misleading to the jury to try to make Trapani do so. Allowing Trapani to testify to his role in

those prior criminal acts –– many of which were actually committed by Sharma and merely

observed and tacitly condoned by Trapani –– poses a substantial danger of unfairly giving the jury


                                                27
the misimpression that Trapani was a worse actor than Sharma and thus had an incentive to slant

the truth to “cooperate down” against Sharma, when in reality, the opposite is true. When the jury

is tasked with evaluating the credibility of Trapani and his testimony in light of his prior criminal

acts, the jury should not be given only half the story. If the defendants will not agree to refrain

from cross-examining Trapani about his involvement in these prior criminal acts, the Government

should be allowed to elicit direct-testimony from Trapani about Sharma’s role in those crimes.

            2. Evidence about Sharma and Trapani Conspiring to Commit Perjury During
               the Charged Fraud Conspiracy Should Be Admitted

         The Government also intends to offer proof at trial relating to above-referenced scheme in

which Sharma committed perjury and caused Trapani to commit perjury in Sharma’s defense at

his misdemeanor DWI trial in Manhattan criminal court, during the early stages of the charged

conspiracy to defraud Centra Tech investors. Specifically, the Government plans to introduce

proof establishing the following facts relating to Sharma’s perjury scheme:

     •   In or about July 2017, while Sharma was making preparations to initiate Centra Tech’s
         fraudulent ICO fund-raising effort, Sharma committed perjury and caused Trapani to
         commit perjury as defense witnesses at Sharma’s DWI trial. 12

     •   While Centra Tech’s fraudulent ICO was underway, Sharma was arrested on or about
         October 3, 2017 and Trapani surrendered on or about October 5, 2017 after being charged
         with perjury by the Manhattan District Attorney’s Office.

     •   While Trapani was in Manhattan on the date of his surrender on those state perjury charges,
         Trapani used his cellphone, namely the Trapani Cellphone, to engage in text-message
         communications in furtherance of the federal securities and wire fraud offenses charged in
         this case –– communications that will be part of the Government’s proof that this criminal
         prosecution is appropriately venued in the Southern District of New York.



12
   Although Sharma and Trapani lied under oath in Sharma’s defense at the DWI trial in July
2017, Sharma was still convicted. The Government does not intend to elicit evidence of this DWI
conviction during the Government’s case-in-chief at trial in this case.

                                                 28
     •   On October 27, 2017, the New York Times published an article about Centra Tech and its
         co-founders Sharma, Farkas and Trapani raising questions about their qualifications and
         the accuracy of their representations to investors during the company’s initial coin offering,
         and noting that “For now, the bigger problem facing Mr. Sharma and Mr. Trapani is the
         perjury indictment by a Manhattan grand jury on Oct. 5,” as Centra Tech was finishing
         fund-raising through its ICO. In the wake of the article, Centra Tech issued a public
         statement on October 31, 2017 claiming that “Co-Founders Sam Sharma and Ray Trapani
         are stepping aside to support the continued growth of the Company” and that “the
         reconstituted Executive Management team” included “William Hagner as President” and
         “Robert Farkas as Chief Operating Officer,” among others. While Trapani did leave the
         company shortly thereafter, Sharma continued to serve behind the scenes as the de facto
         chief executive officer of the company notwithstanding the company’s public statement to
         the contrary. 13

     •   Despite the red flags raised by the New York Times article, Farkas did not dissociate himself
         from Centra Tech. To the contrary, Farkas took on a heightened role in the day-to-day
         management of the company following the article, and Sharma and Farkas along with


13
    The Government intends to offer the New York Times article, in the redacted form shown in
Exhibit A, not to prove what the statements in it assert, but rather for the non-hearsay purposes
of showing the effect that the article’s allegations had on those who reviewed them, Sharma and
Farkas, and to provide context for their subsequent actions. See United States v. Rowland, 826
F.3d 100, 115 (2d Cir. 2016) (affirming admission of out-of-court statement because it “was not
offered for the truth of the matters asserted, but instead to provide context for what” others “knew
during their subsequent meeting with [the defendant]”; “[t]he statement was offered for its effect
on the listeners, not its truth, and was therefore not hearsay”), citing Fed. R. Evid. 801(c).
Whether or not the allegations in the article were true, the fact that Sharma and Farkas were put
on notice of those allegations by the article is highly probative of why their subsequent actions
were inculpatory –– a relevant, non-hearsay use of the article. See, e.g., Jordonne v. Ole Bar &
Grill, Inc., 13 Civ. 1573 (VB) (JCM), 2016 WL 3409088, at *6 (S.D.N.Y. Apr. 26, 2016)
(admitting news reports to show notice of their allegations to defendants), adopted by 2016 WL
3360524 (S.D.N.Y. June 16, 2016). For example, in the wake of the New York Times article, the
defendants scrambled to reorganize the company to keep investors at bay by misleading the world
into thinking that Sharma was stepping back. Without the article, the jury may be misled into
thinking that Sharma withdrew from the charged fraud conspiracy at the end of October 2017 when
he appeared to step down from his role on the executive team, when, in reality, he continued to
run the company from behind the scenes. Furthermore, the probative value of the New York Times
article, in its redacted form, is not substantially outweighed by any danger of prejudice from the
article under Rule 403, as the remaining unredacted allegations reported in the article are no worse
than the allegations in the Indictment. In addition, any prejudice can be minimized with a standard
limiting instruction to the jury that they are not to consider the article for the truth of the statements
contained within in it, but only for notice of its contents to the defendants and to explain actions
taken by the defendants after the publication of the article.

                                                   29
       others at Centra Tech scrambled to try to obtain the licenses and to develop substitutes for
       the critical business relationships with Visa and Mastercard that they had falsely claimed
       were in place while raising funds from Centra Tech investors during the ICO.

       Evidence of these facts is admissible for the following reasons.

       First, the foregoing evidence concerning Sharma’s perjury scheme as admissible because

it “is inextricably intertwined with the evidence regarding the charged offense” and “is necessary

to complete the story of the crime on trial.” Carboni, 204 F.3d at 44 (internal quotation marks

and citation omitted).    Sharma committed perjury and caused Trapani to permit perjury in

Sharma’s defense at Sharma’s DWI trial during the charged conspiracy to defraud Centra Tech

investors, while Sharma was planning the ICO at the heart of the conspiracy. Sharma and Trapani

were taken into state custody on resulting perjury charges during the midst of the efforts by

Sharma, Farkas and Trapani to raise funds from Centra Tech through the statements challenged by

this prosecution as fraudulent and misleading. On the date of his surrender on those perjury

charges in Manhattan, Trapani used the Trapani Cellphone in the Southern District of New York

to send and receive electronic communications in furtherance of the charged fraud conspiracy.

And the New York Times article publicizing those perjury charges and other warning signs of the

fraud at Centra Tech prompted public statements and actions by Sharma and Farkas that are

probative of their culpable participation in the charged conspiracy to defraud Centra Tech

investors. As the foregoing recitation makes clear, evidence of Sharma’s perjury scheme and

what Sharma and Farkas did in its aftermath are too interwoven into the fabric of the story of the

charged fraud offenses to untangle in telling that story to the jury.

       Moreover, such perjury evidence is critical to help the jury understand: (a) why Centra

Tech told the public that Sharma was stepping aside from the company (when in reality he did not)


                                                 30
and why Trapani in fact did so in the middle of the charged fraud conspiracy (shortly after they

and Farkas had successfully raised over $25 million in assets from investors through deception);

(b) why Sharma and Farkas scrambled afterwards to try to obtain the licenses and business

relationships that they had previously misrepresented were in place to Centra Tech investors; and

(c) why their post-perjury scrambling was incriminating evidence of their awareness that they had

lied beforehand, rather than exculpatory evidence of purportedly good faith efforts to make good

on their lofty promises to investors. Cf. United States v. Kaiser, 609 F.3d 556, 570 (2d Cir. 2010)

(affirming that prior bad acts of accounting fraud predating the charged securities conspiracy were

admissible because they had “carry-over effects” during the conspiracy and thus were

“inextricably intertwined with the evidence regarding the charged offense” (quoting Carboni, 204

F.3d at 44)).

       Furthermore, the perjury evidence in question is admissible to give the jury background to

understand why Farkas’ actions after the arrests of Sharma and Trapani on perjury charges is

powerful proof that Farkas’ acted with a guilty state of mind throughout the charged fraud

conspiracy. For example, evidence that Farkas took on a larger role in the management of Centra

Tech after and despite the red flags and questions raised in the New York Times article about Centra

Tech and the arrests of two of its co-founders on perjury charges is powerful evidence that Farkas

was not unwittingly following orders from Sharma and Trapani when he did so. The jury will not

have sufficient context to comprehend the significance of the article, including its discussion of

the arrests of Sharma and Trapani on perjury charges, without the perjury evidence at issue.

       Under these circumstances, the perjury evidence is too inextricably interwoven with

indisputably admissible evidence of the charged fraud offenses to be excluded from the body of


                                                31
evidence presented to the jury. See United States v. Rigas, 490 F.3d 208, 238-39 (2d Cir. 2007)

(affirming district court’s decision to permit Government to adduce evidence of uncharged

fraudulent acts predating the charged conspiracy as direct proof of charged accounting fraud

conspiracy because the evidence was “‘inextricably intertwined with’” the proof of the charged

conspiracy and “‘necessary to complete the story of the crime on trial’”); Carboni, 204 F.3d at 44

(in case charging false statements to maintain a line of credit, affirming admissibility of uncharged

acts of falsification of business inventory, which occurred at or around the same time as the

charged crimes, as direct proof inextricably intertwined with charged conduct).

       Second, because Sharma’s perjury scheme involved him and Trapani committing perjury

together for Sharma’s benefit, the evidence about this perjury scheme is also admissible to provide

“‘the background of the conspiracy charged and [the development of] the illegal relationship

between participants in the crime.’” United States v. Rahim, No. 08 Cr. 2815, 339 F. App’x 19, 23

(2d Cir. 2009) (alteration in original) (affirming admissibility of Rule 404(b) proof of uncharged

instances of securities fraud crimes by the defendant with one of his co-conspirators in the charged

securities fraud conspiracy (quoting United States v. Rosa, 11 F.3d 315, 334 (2d Cir. 1993)). Like

the prior-crimes-evidence of frauds that Sharma committed with Trapani as described above, proof

that Sharma trusted Trapani enough to enlist him to commit perjury on Sharma’s behalf and that

Trapani did so is admissible and critical to ensure that the jury understands why Sharma was

comfortable bringing Trapani into the charged fraud conspiracy and candidly making

incriminating statements to Trapani in writing about the conspiracy. See supra at 22-24 & n. 10




                                                 32
(collecting authorities). 14

        That the perjury evidence will inform the jury that Sharma has been convicted of a crime

(here, for lying under oath and causing Trapani to do the same) does not negate the admissibility

of this proof. In conspiracy trials, courts routinely allow evidence of a defendant’s prior crimes

with another who later conspires with the defendant, notwithstanding that such evidence reveals

aspects of the defendant’s prior criminal history, to give the jury the background necessary to

understand the relationship of trust among members of the conspiracy. See, e.g., United States v.

James Rosemond, S6 10 Cr. 431 (LAK), Dkt. 529 (S.D.N.Y. Oct. 26, 2017) (Kaplan, J.) (granting

government motion to admit evidence that defendant met two co-conspirators in charged crimes

years earlier when the three of them were incarcerated as proof of background necessary to

understand relationship of trust among defendant and those co-conspirators and the formation of

the charged conspiracy); United States v. Blakeney, 942 F.2d 1001, 1018 (6th Cir. 1991) (in trial

of defendant charged with participating in criminal conspiracy, witness testimony and

corroborating prison records showing that the defendant met one of his co-conspirators in prison



14
    There is an inconsistency in Second Circuit case law as to whether evidence offered to establish
the nature of the relationship among co-conspirators should be treated as direct evidence or
admissible other act evidence under Rule 404(b). Compare United States v. Diaz, 176 F.3d 52,
79 (2d Cir. 1999) (treating such evidence as direct evidence), with Rosa, 11 F.3d at 333 (treating
such evidence as admissible pursuant to Rule 404(b)). The Second Circuit has noted this
inconsistency and suggested that the question whether to treat evidence of this kind as Rule 404(b)
or direct proof turns, essentially, on the closeness of the nexus between the “other acts” and the
charged conduct. See Kaiser, 609 F.3d at 570. The nexus between Sharma’s perjury scheme and
the charged fraud conspiracy offenses is sufficiently close in this case to warrant admitting
evidence about the perjury scheme as direct proof of the charged fraud conspiracy offenses.
Practically speaking, however, the basis upon which the perjury evidence is admitted should have
little bearing here, because the Government does not object to the Court instructing the jury (as it
would be required to do upon defense request under Rule 404(b)) about the purposes for which the
perjury is being offered.

                                                33
several years before the formation of the conspiracy was properly admitted to establish the

plausibility of these two individuals from two distant regions of the country entering into a criminal

conspiracy); cf. United States v. Fabian, 312 F.3d 550, 557 (2d Cir. 2002) (affirming district

court’s admission of evidence of prior joint arrests and convictions of two participants in robbery

conspiracy with trial defendant to show their “long-standing friendship” and because it “made the

allegation that [one of them] had served as a tipster for the robbery more likely”), abrogated on

other grounds by United States v. Parkes, 497 F.3d 220, 230 (2d Cir. 2007).

        Third, evidence of the scheme in which Sharma caused Trapani to commit perjury to help

Sharma avoid being convicted at a misdemeanor criminal trial is also admissible because the

Government is entitled to elicit direct testimony from Trapani about his arrest and conviction for

perjury in that case “to avoid the appearance that [the Government] [is] concealing impeachment

evidence from the jury.” Coonan, 938 F.2d at 1561. Moreover, allowing the jury to hear that

Trapani previously lied under oath –– without permitting the jury to learn that he did so at the

request of Sharma for Sharma’s benefit –– would unfairly mislead the jury into believing that

Trapani lied on his own initiative. In order to give the jury the context needed to fairly and

accurately assess the credibility of Trapani and his anticipated testimony against Sharma and

Farkas about the charged fraud offenses, it is critical that the jury be informed of Sharma’s role in

bringing about the perjury offense that Trapani was convicted of committing.

        Lastly, the perjury evidence described above should not be excluded under Rule 403. The

evidence is highly probative for the reasons set forth above. Although the evidence will reveal to

the jury that Sharma has been convicted of lying under oath to avoid liability in a misdemeanor

trial, it is not unfairly prejudicial because it is less disturbing and certainly not more sensational or


                                                   34
troubling than indisputably admissible evidence that Sharma and Farkas duped Centra Tech

investors into giving them tens of millions of dollars in assets. See, e.g., Paulino, 445 F.3d at 223

(upholding admission of prior conviction under Rule 404(b) where conviction was for offense

similar to charged crime and “did not involve conduct more inflammatory than the charged crime”

(internal quotation marks omitted)). In any event, the Government will not object if the defense

requests an appropriate limiting instruction, which would suffice to prevent any unfair prejudice

to Sharma or Farkas from the introduction of the perjury evidence in question. 15

           3. Evidence of the Defendants’ Acts of Market Manipulation In Furtherance of
              their Fraudulent Centra Tech Scheme Should Be Admitted

       The Government plans to introduce evidence at trial of facts described above (at 10-11)

showing that during and in furtherance of the charged scheme to defraud Centra Tech investors

into buying Centra tokens, Sharma and Farkas as well as Trapani engaged in efforts to artificially

inflate the market price of Centra tokens on a secondary cryptocurrency exchange called

EtherDelta.

       Evidence of such acts of market manipulation –– all of which were committed by members

of the charged fraud conspiracy during and in furtherance of that conspiracy –– are admissible as

direct evidence of the existence of the charged fraud conspiracy. See, e.g., United States v.

Concepcion, 983 F.2d 369, 392 (2d Cir. 1992) (“[A]n act that is alleged to have been done in




15
    See, e.g., United States v. Alcantara, 674 F. App’x 27, 31 (2d Cir. 2016) (affirming trial
conviction of defendant on charges stemming from her participation in a scheme to fraudulently
obtain tax refunds using stolen identifying information of others where the district court allowed
the government to reopen its case after the defense summation to introduce the defendant’s prior
tax fraud conspiracy conviction under Rule 404(b) but “provided an instruction intended to limit
the prejudicial effect of [the defendant’s] prior conviction”).

                                                 35
furtherance of the alleged conspiracy . . . is not an ‘other’ act within the meaning of Rule 404(b);

rather, it is part of the very act charged.”).

        Those acts of market manipulation were committed by all three members of the charged

fraud conspiracy (Sharma, Farkas and Trapani), for the purpose of artificially inflating the market

price of the very tokens that they were promoting during their initial coin offering through the

fraudulent misrepresentations challenged by the Indictment in this case, to further the goals of that

conspiracy. Put simply, the manipulation was part and parcel of the conspiracy. As such, this

market manipulation evidence is highly probative, as it is direct proof that the defendants were

deliberate and willing participants in the conspiracy, and that they were actively involved in a

variety of plainly unlawful efforts to achieve the goals of the conspiracy. Cf. United States v.

Klein, 340 F.2d 547, 549 (2d Cir. 1965) (courts allow the introduction of evidence respecting

similar offenses “based on the sound recognition that when there exists a pattern of

misrepresentations, closely related in time and subject matter, it is reasonable to believe that they

were not made innocently” (quotation marks and citation omitted)).

        In addition, because Trapani was involved in committing the above-listed acts of market

manipulation with Sharma and Farkas, the Government is also entitled to elicit testimony about

such acts from Trapani during his direct examination “to avoid the appearance that it [is]

concealing impeachment evidence from the jury.” Coonan, 938 F.2d at 1561.

        Finally, because of the highly probative value of the market-manipulation-proof that the

Government seeks to introduce as direct evidence of the charged fraud conspiracy, the probative

value of this proof is not “substantially outweighed” by its potential for unfair prejudice, as

required to exclude this proof under Rule 403. Evidence of these acts of market manipulation are


                                                 36
of the same ilk, and indeed were part and parcel of, the charged conspiracy to defraud Centra Tech

investors and thus this evidence is not more troubling or sensational the charged fraud conspiracy.

See, e.g., Paulino, 445 F.3d at 223; Roldan-Zapata, 916 F.2d at 804.

              4. Evidence about Efforts by Sharma to Obstruct Investigations of the Centra
                 Tech Fraud Should Be Admitted

           Finally, the Government intends to introduce trial evidence against Sharma of the facts

detailed above (at 14-17) concerning Sharma’s efforts to obstruct the parallel investigations by the

SEC as well as the Government and the FBI concerning the fraudulent conduct at issue in this

case. 16

           As to Sharma, evidence that he attempted to obstruct the parallel civil and criminal

investigations of the charge fraud scheme –– by causing Centra Tech to relay false information

through its outside counsel to the SEC about the passcode needed to retrieve millions of dollars in

assets raised from victims of the fraud, and by causing his original counsel in this case to falsely

represent to the Government and to this Court that certain investor funds belonged to him ––

illustrates that Sharma was conscious of his own guilt of the charged fraud offenses. Cf. United


16
    The Government does not intend to use this proof about Sharma’s obstructive conduct against
Farkas, and would agree to an appropriate limiting instruction that this obstruction proof is being
offered solely against Sharma as circumstantial evidence that he was conscious of his own guilt of
the charged fraud offenses. There is, however, one caveat to that. Evidence of the subpoena
served by the SEC on Centra Tech on or about November 29, 2017 is relevant and admissible
against Farkas, for much the same reasons why the New York Times article is admissible against
him: to show that the SEC subpoena was a warning sign that put him on notice that the SEC had
serious concerns about whether Centra Tech had committed fraud during its ICO, and thus his
subsequent actions betray that he acted with a guilty state of mind before and after the subpoena.
For example, the fact that Farkas, after learning of the SEC’s inquiry, did not dissociate himself
from Centra Tech or report to civil or criminal regulators that he had helped Sharma use
photographs of his father and one of his sisters to depict fictional senior executives of the company
during the ICO is telling proof that he was a deliberate and willing participant in the fraud on
Centra Tech investors all along.

                                                 37
States v. Malpiedi, 62 F.3d 465, 467 (2d Cir. 1995) (witness testimony that she saw defendant alter

documents when the defendant collected documents to respond to a grand jury subpoena issued as

part of a fraud investigation was direct evidence of the defendant’s obstruction of the investigation

and was also proof “of his consciousness of guilt of the other [fraud] charges”).

       A “‘defendant’s knowledge of [a] conspiracy and his participation in it with criminal intent

may be established through circumstantial evidence,’” and “‘[s]uch circumstantial evidence may

include acts that exhibit a consciousness of guilt, such as . . . attempts to influence the testimony

of a witness.’” United States v. Pirgousis, 290 Fed. App’x. 388, 391 (2d Cir. 2008) (quoting

United States v. Gordon, 987 F.2d 902, 906-07 (2d Cir. 1993)). Here, evidence that Sharma

engaged in such a cover up to conceal his improper diversion of investor funds raised through the

charged fraud conspiracy persuasively demonstrates that he was conscious of the fraudulent and

illegal nature of the conspiracy and of his guilt for deliberately participating in that conspiracy.

The Second Circuit has approved the introduction of such evidence of a defendant’s efforts to

obstruct an investigation into his illegal conduct as circumstantial proof that he was conscious of

his guilt as to the underlying conduct being investigated. See Pirgousis, 290 Fed. App’x at 391

(district court properly instructed the jury that it could infer the defendant’s consciousness of guilt

on the charged securities fraud offenses from testimony of the defendant’s co-conspirator that the

defendant had coached the co-conspirator to lie to the SEC and another regulator in their

investigations of the fraud).

       The obstruction-related proof that the Government seeks to introduce should not be

excluded under Rule 403. For the reasons set forth above, this proof is highly probative of

Sharma’s consciousness of his guilt of the charged fraud offenses. Cf. United States v. Gasparik,


                                                  38
141 F. Supp. 2d 361, 373 (S.D.N.Y. 2001) (evidence that a securities fraud defendant’s attempt to

obstruct an investigation of the fraud was “highly probative in demonstrating consciousness of

guilt, and is not substantially outweighed by the danger of unfair prejudice”). It is similar in kind

to, but not more disturbing than, the charged fraud offenses. See Paulino, 445 F.3d at 223;

Roldan-Zapata, 916 F.2d at 804. Under the circumstances, one cannot say that the probative

value of this obstruction proof is “substantially outweighed” by any danger it may present of unfair

prejudice to Sharma as required to exclude this evidence under Rule 403. In any event, any

prejudice from the introduction of this evidence can be minimized with the issuance of an

appropriate limiting instruction.   Indeed, the Second Circuit in Pirgousis upheld a limiting

instruction used to guide the jury on how to evaluate evidence adduced at trial of uncharged acts

of obstruction –– that the defendant had coached a co-conspirator to lie to the SEC and another

regulator about their respective investigations of the defendant’s securities fraud offenses –– in

assessing whether the defendant was guilty of the securities fraud offenses charged in that case.

290 Fed. App’x at 391. There is no reason a similar approach could not be used in this case.

II.    The Court Should Admit Various Co-Conspirator Statements

       The Government expects to introduce evidence at trial, in the form of electronic

communications such as text messages and chat messages, as well as the testimony of cooperating

and other witnesses, about statements made by various participants in the charged conspiracy to

defraud Centra Tech investors during and in furtherance of the conspiracy. In particular, the

Government expects to elicit testimony falling into the following categories, which the

Government submits are co-conspirator statements admissible under rule 801(d)(2)(E): (a)

statements made by the co-conspirators during the planning stages of the conspiracy, including

discussions between and among the defendants and co-conspirators before launch of the Centra
                                           39
Tech ICO; (b) statements made by the co-conspirators to carry out the scheme during the Centra

Tech ICO; (c) statements in furtherance of the conspiracy made by the co-conspirators after the

Centra Tech ICO; and (d) statements made by the co-conspirators during the course of the

conspiracy about past acts or events. 17 For each of these categories of co-conspirator statements,

the Government has provided examples below, which are intended to be illustrative, not

exhaustive.

     A. Applicable Law

        Under Rule 801(d)(2)(E), an out-of-court statement offered to prove the truth of its contents

is not hearsay if “[t]he statement is offered against an opposing party” and it “was made by the

party’s coconspirator during and in furtherance of the conspiracy.” Fed. R. Evid. 801(d)(2)(E).

“Thus, ‘[i]n order to admit a statement under this Rule, the court must find (a) that there was a

conspiracy, (b) that its members included the declarant and the party against whom the statement

is offered, and (c) that the statement was made during the course of and in furtherance of the

conspiracy.’” United States v. Gupta, 747 F.3d 111, 123 (2d Cir. 2014) (Gupta’s brackets)

(citation omitted). “In determining the existence and membership of the alleged conspiracy, the


17
    With respect to statements made by Sharma, Farkas or Trapani during and in furtherance of
the charged conspiracy to defraud Centra Tech investors, the Government is allowed to offer those
statements against Sharma and Farkas to prove the truth of what the statements asserted, as follows:
(a) the Government may offer such statements by Sharma against him as statements of a party-
opponent under Federal Rule of Evidence 801(d)(2)(A) and against Farkas as co-conspirator
statements under Federal Rule of Evidence 801(d)(2)(E); (b) the Government may offer such
statements by Farkas against him as statements of a party-opponent under Rule 801(d)(2)(A) and
against Sharma as co-conspirator statements under Rule 801(d)(2)(E); and the Government may
offer such statements by Trapani against Sharma and Farkas as co-conspirator statements under
Rule 801(d)(2)(E).




                                                 40
[district] court must consider the circumstances surrounding the statement, as well as the contents

of the alleged coconspirator’s statement itself.” Id. at 123 (citing Fed. R. Evid. 802(d)(2) and

Bourjaily v. United States, 483 U.S. 171, 176-81 (1987)). The “district court may consider the

hearsay statement itself” as evidence of “the existence of [the alleged] conspiracy.” United States

v. Padilla, 203 F.3d 156, 161 (2d Cir. 2000) (citing Bourjaily, 483 U.S. at 181).

       Under this exception to the hearsay rule, “[t]he conspiracy between the declarant and the

defendant need not be identical to any conspiracy that is specifically charged in the indictment.”

United States v. Gigante, 166 F.3d 75, 82 (2d Cir. 1999). “In fact, the Second Circuit has held that

it is not even necessary that the Government charge a conspiracy to take advantage of Rule

801(d)(2)(E).” United States v. Ulbricht, 79 F. Supp. 3d 466, 483-84 (S.D.N.Y. 2015) (citing

United States v. DeVillio, 983 F.2d 1185, 1193 (2d Cir. 1993)); see also United States v.

Maldonado-Rivera, 922 F.2d 934, 962 (2d Cir. 1990) (“Though . . . Fed. R. Evid. 801(d)(2)(E)

requires proof that both the declarant and the party against whom a declaration is offered be

members of the same conspiracy, it does not require that the conspiracy be one charged in the

indictment”).

       “A finding as to whether or not a proffered statement was made in furtherance of the

conspiracy should be supported by a preponderance of the evidence, and such a finding will not

be overturned on appeal unless it is clearly erroneous.” Gupta, 747 F.3d at 124 (quotation marks

omitted). When “the existence of a conspiracy has been shown, evidence sufficient to link

another defendant with it need not be overwhelming,” United States v. Provenzano, 615 F.2d 37,

45 (2d Cir. 1980) (quotation marks omitted).         Statements may be “in furtherance of” the

conspiracy if they “provide reassurance, serve to maintain trust and cohesiveness among


                                                41
[coconspirators], or inform each other of the current status of the conspiracy.” Gupta, 747 F.3d

at 124 (quotation marks omitted).

       This standard permits the introduction of any co-conspirator statement that “reasonably

[can] be interpreted as encouraging a co-conspirator or other person to advance the conspiracy, or

as enhancing a coconspirator or other person’s usefulness to the conspiracy.” United States v.

Tarantino, 846 F.2d 1384, 1412 (D.C. Cir. 1988). Thus, statements are in furtherance of the

conspiracy if they: (1) inform or provide an update as to the status or progress of the conspiracy,

see United States v. Desena, 260 F.3d 150, 158 (2d Cir. 2001); (2) “prompt the listener . . . to

respond in a way that promotes or facilitates the carrying out of a criminal activity,” Maldonado-

Rivera, 922 F.2d at 958; (3) “seek to induce a co-conspirator’s assistance,” Desena, 260 F.3d at

158 (internal quotations omitted); (4) “provide reassurance,” id.; (5) “serve to foster trust and

cohesiveness,” id.; (6) “facilitate and protect” the conspiratorial activities, United States v. Diaz,

176 F.3d 52, 87 (2d Cir. 1999); or (7) inform a co-conspirator of “the identity and activities of his

coconspirators,” United States v. Rastelli, 870 F.2d 822, 837 (2d Cir. 1989). If a statement might

permissibly be viewed as “merely a casual conversation about past events,” but might also

permissibly be viewed as furthering the conspiracy in some fashion, then a trial court’s decision

admitting the statement into evidence is not clear error, and must stand. Gupta, 747 F.3d at 126-

27.

       Indeed, “[s]tatements that describe past events are in furtherance of the conspiracy if they

are made . . . simply to keep coconspirators abreast of current developments and problems facing

the group.” United States v. Jefferson, 215 F.3d 820, 824 (8th Cir. 2000) (internal quotations

omitted). For example, in United States v. Lozano-Reyes, the Second Circuit affirmed the trial


                                                 42
court’s admission of co-conspirator statements relating to past events because the statements

served a current purpose in the conspiracy, namely, “to engender trust, to increase [the witness’s]

familiarity with the conspiracy’s modus operandi, and to outline future conspiratorial actions and

the anticipated profits.” No. 95-1707, 1996 WL 313934 (Table), at *2 (2d Cir. June 12, 1996).

   B. Discussion

       The Government respectfully submits that the following categories of statements are

admissible under Rule 801(d)(2)(E) against both Sharma and Farkas as co-conspirator statements

during and in furtherance of the charged conspiracy. Illustrative examples of each category of

co-conspirator statements are provided below.

       1. Pre-ICO Statements by Co-Conspirators During the Charged Fraud Conspiracy

       Statements made by the co-conspirators as they were in the planning stages of the charged

conspiracy to defraud Centra Tech investors are admissible under Rule 801(d)(2)(E).

       For example, the evidence at trial will show that (a) Sharma and Trapani had agreed to

defraud Centra Tech investors before the company’s ICO commenced on July 30, 2017; and (b)

while Sharma was preparing fraudulent marketing materials to disseminate to investors to solicit

investments in Centra Tech’s ICO, Sharma exchanged text messages with Trapani on or about July

29, 2017 regarding photographs that Sharma needed of Centra Tech’s purported team of executives

and employees to include in the fraudulent marketing materials, including several text messages

about Centra Tech’s purported CEO “Michael Edwards” and supposed CFO “Jessica Robinson.”

During these text messages sent a day before the ICO began, Sharma wrote to Trapani: “Need to

find someone who looks like Michael,” “Team photos,” “He’s real lol,” “Everyone real,” “Except

Jessica,” “And Mike,” “Gonna kill both Ceo and her,” and “Gonna say they were married and got


                                                43
into an accident.” That same day, Sharma also text-messaged Trapani: “I had fufu people on

there,” “And I been getting called out,” “So gonna get it corrected,” “Lol,” “Lol,” “Lol,” “Just

send me a pic lol.”

       All such statements are admissible against both defendants Sharma and Farkas. As to

Sharma, the statements are not hearsay at all when offered by the Government and thus are plainly

admissible. As to Farkas, such statements by Sharma during the conspiracy are also admissible

because they were plainly meant to plan and facilitate one of the fraudulent misrepresentations that

the conspiracy would use to solicit investments in Centra Tech (namely, that Centra Tech was led

by seasoned and qualified senior executives named “Michael Edwards” and “Jessica Robinson”),

inform a co-conspirator of the status or progress of the conspiracy, come up with a cover story for

what the conspirators would say if that lie was discovered (“Gonna kill both Ceo and her,” and

“Gonna say they were married and got into an accident”) to protect the conspiratorial activities,

and address a problem that arose for the conspiracy so that it could continue to progress ( “I had

fufu people on there,” “And I been getting called out,” “So gonna get it corrected”).

       Even if Farkas did not join the conspiracy until after these statements were made by

Sharma, the statements would still be admissible against him as statements of a co-conspirator

(Sharma) during and in furtherance of the charged fraud conspiracy. See, e.g., United States v.

Diaz, 176 F.3d 52, 103 (2d Cir. 1999) (statements made in furtherance of a conspiracy, even prior

to a particular defendant’s joining that conspiracy, are admissible against that defendant under

Rule 801(d)(2)(E)); Wright & Miller, 30B Fed. Prac. & Proc. Evid. § 6779 (2018 ed.)

(“[s]tatements can be admitted under Rule 801(d)(2)(E) even if the party against whom the

evidence is offered did not join the conspiracy until after the statements were made” because he


                                                44
“takes the conspiracy as he found it” (quotation marks and citations omitted)).

        2. Statements During the ICO by Co-Conspirators in Furtherance of the Conspiracy

        Statements made by the defendants or their co-conspirators during the Centra Tech ICO,

which occurred from approximately July 30, 2017 through October 5, 2017, are also admissible

under Rule 801(d)(2)(E). For example, the defendants exchanged multiple series of text messages

during the Centra Tech ICO in which they discussed removing their false statements from Centra

Tech’s website and marketing materials:

            •   On or about August 30, 2017, after Bancorp sent Sharma a notice directing
                Sharma to cease and desist from representing that Bancorp had a connection
                with Centra Tech, Sharma, Farkas and Trapani exchanged a series of text
                messages regarding taking steps to remove Bancorp from Centra Tech’s
                website and marketing materials, after which Sharma wrote: “We gotta get
                that shit removed everywhere and blame freelancers lol . . . .”

            •   On or about September 29, 2017, during a group cellphone text-message
                conversation, Sharma, Farkas and Trapani discussed taking down (among
                other things) the version of Centra Tech’s whitepaper available on the
                Centra Tech Website at the time. In one message, Sharma wrote: “I
                rather cut any fufu,” “Off right own,” “Now,” “Then worry,” “Anything
                that doesn’t exist current,” “We need to remove,” “Have them do it asap.”
                In another, Sharma wrote: “Delete all the cards have shipped info,”
                “Everything gotta get cleaned up,” “RJ [Farkas] can u jump on that . . . on
                our pages.” Sharm wrote: “I want a product page like [another
                company],” “Theirs is so nice.” Trapani wrote “Lol yeah no real product.”
                Sharma wrote: “Yea but it doesn’t say much,” “And looks good,” “We
                don’t have a real product either right now,” “So I wanna tighten up ship
                asap.” Trapani wrote “Feel you.”

These statements and others like them are classic examples of the types of co-conspirator

statements that Rule 801(1)(d)(2)(E) allows as admissible evidence. They are all amongst co-

conspirators regarding the methods of carrying out their conspiracy, seek to induce co-

conspirators’ assistance, or facilitate or protect the conspiratorial activities.

        3. Post-ICO Statements by Co-Conspirators in Furtherance of the Conspiracy

                                                   45
       After the Centra Tech ICO was complete, the defendants continued to scramble to develop

the technology to implement their ideas behind the Centra card, and continued their marketing

campaign to promote Centra Tech. Statements made by the defendants and their co-conspirators

during this phase of the conspiracy are also admissible pursuant to Rule 801(d)(2)(E). For

example:

           •   On or about October 10, 2017, after receiving a cease-and-desist letter from
               Visa, Sharma emailed a response to Visa’s letter, stating:

                      This matter has been brought to my attention. I will have
                      this matter rectified in 48 hours. We are currently in the
                      process of finalizing our Co-branded Prepaid Card Program,
                      but might not meet the Nov 1st lock out deadlines for
                      submission from our issuing bank whom is an authorized
                      visa issuer for card design approval, So can see where this
                      issue might of came from.

                      However, I have immediately contacted my web developers
                      to remove all issues and I will have this document [a cease
                      and desist acknowledgment] signed and returned within 48
                      hours.

                      Thank you,
                      Sam Sharma

           •   On or about November 28, 2017, Sharma exchanged emails with a Centra
               Tech victim-investor (“Victim-1”), during which Victim-1 inquired about
               the status of Sharma at Centra Tech and the status of the promised Centra
               cards, which Victim-1 had not yet received. Sharma responded: “Yes, I
               am still the owner of Centra Tech, just not as President or CEO. I am
               building the right executive team whom has a vast amount of knowledge
               and experience to carry on our roadmap and plans. Cards are almost ready
               for production. . . . International Cards are set to go out this month and
               next and domestic cards in January.”

These statements are admissible against Sharma (because they are his own) and against Farkas

under Rule 801(d)(2)(E) because they were made by Sharma, a co-conspirator, during and in


                                               46
furtherance of the charged conspiracy to defraud Centra Tech investors. 18 They further the goals

of the conspiracy by attempting to conceal certain aspects of it –– to Visa, the fact that the

defendants had misrepresented that Centra Tech had a partnership with Visa, and, to Victim-1, the

fact that the defendants had misrepresented the status of the Centra cards during the ICO. See,

e.g., United States v. Pecora, 798 F.2d 614, 630 (3d Cir. 1986) (“[T]he concealment of the

existence of the conspiracy served not only to cover up the declarants’ past participation in criminal

behavior, but to shield the ongoing conspiracy as well.” (citing Grunewald v. United States, 353

U.S. 391, 405–06 (1957)). See also United States v. Arrington, 867 F.2d 122, 130 (2d Cir. 1989)

(“[E]ven where particular crimes have already been committed, ‘the conspiracy does not

necessarily end; it continues until its aim has been achieved, it has been abandoned, or otherwise

terminated.’” (quoting United States v. Rucker, 586 F.2d 899, 906 (2d Cir. 1978))).

       Thus, although the conspirators had spread their core misrepresentations during the Centra

Tech ICO, the conspiracy continued beyond the ICO, and evidence of their statements in

furtherance of the conspiracy continuing after the ICO are also admissible pursuant to Rule

801(d)(2)(E).

       4. Co-Conspirator Statements During Conspiracy About Past Acts or Events

       The Government intends to introduce at trial statements by co-conspirators made during

the charged fraud conspiracy about past criminal acts or misrepresentations, to further various

goals of the conspiracy. For example, during Centra Tech’s ICO, Trapani participated in a video



18
   Portions of these statements are false and thus are also independently admissible as non-hearsay
evidence offered to show their effect on the recipients of the false statements –– in these examples,
false statements made to placate Visa and Victim-1 –– rather than to prove that what the statements
asserted were true. See Fed. R. Evid. 801(c).

                                                 47
promoting Centra Tech. The video contained false representations about Centra Tech’s purported

partnership with Bancorp. This video was available to the public via the internet as of on or about

September 22, 2017 but was subsequently removed. On or about September 22, 2017, during a

group cellphone text-message conversation among Sharma, Farkas and Trapani, Farkas wrote:

“Says Bancorp on your video ray is that ok.” Trapani responded: “Gotta get it edited but we

have been saying Bancorp.” Sharma wrote “What video,” “Fake it off,” “I don’t wanna get sued.”

Such statements about past misrepresentations (“we have been saying Bancorp”) and other like

them were made in furtherance of the charged fraud conspiracy because they kept various

“coconspirators abreast of current developments and problems facing the group,” Jefferson, 215

F.3d at 824 (internal quotations omitted), and also because they were “designed . . . to control

damage to or detection of the conspiracy,” United States v. Johnson, 200 F.3d 529, 533 (7th Cir.

2000).

         The Court should admit such co-conspirator statements about a past event or criminal act

that furthered the charged fraud conspiracy by “appris[ing] a co-conspirator of the progress of the

conspiracy,” United States v. Rahme, 813 F.2d 31, 36 (2d Cir. 1987).

III.     The Court Should Admit Various Statements by the Defendants’ Agents

         The Government expects to introduce trial proof of statements made by agents or

employees of Centra Tech, which was owned, controlled, or operated by each of defendants

Sharma and Farkas throughout the time period of the charged conspiracy to defraud Centra Tech

investors. Rule 801(d)(2)(D) permits the introduction into evidence of a statement by a party’s

agent “concerning a matter within the scope of the agency . . . made during the existence of the

relationship.” United States v. Pilarinos, 864 F.2d 253, 257 (2d Cir. 1988).

         The Advisory Committee Notes to Rule 801(d) specifically note that admissions by a party
and his agents may be received into evidence without many of the technical prerequisites of other

evidentiary rules — such as, for example, trustworthiness or personal knowledge. See Pappas v.

Middle Earth Condominium Assoc., 963 F.2d 534, 537 (2d Cir. 1992).                     Accordingly,

“admissibility under this rule should be granted freely.” Id. The Second Circuit has held that the

existence of an agency relationship may be “sufficiently established without identifying the

employee” who is the declarant, provided there exists sufficient “circumstantial evidence” of the

scope and existence of that relationship. Id.

          For example, the Government at trial will introduce statements made by a Centra Tech

employee (“Employee-1”) on or about January 29, 2018, to NMLS on a recorded call (the “NMLS

Call”).     NMLS is the system of record for financial services licensing or registration in

participating state agencies, and accepts and tracks applications for, among other things, money

transmitter licenses — such as the ones the defendants claimed that Centra Tech had for 38

different states –– for multiple states.     Employee-1 was in charge of, among other things,

attempting to apply for money transmitter licenses on behalf of the defendants and Centra Tech in

various states. During the NMLS Call on or about January 28, 2019, more than three months after

the Centra Tech ICO, Employee-1 provided Employee-1’s email address –– legal@centra.tech ––

and a telephone number for Centra Tech, and inquired about how to apply for money transmitter

licenses, stating:

          “We are applying for a money service business license. . . . [W]e only have bonds
          for . . . like, five or six states right now, but I don’t have all of the paperwork
          together to actually submit the license . . . We will eventually be applying for
          additional licensing in other states. We just don’t have the bonds yet for them.”

          The NMLS Call is an example of a statement made by an agent of Sharma and Farkas

concerning a matter within the scope of Employee-1’s duties as an employee of theirs. The

                                                  49
NMLS Call –– and other statements by Sharma and Farkas’s employees at Centra Tech that relate

to their duties and made while they were employed at Centra Tech –– are admissible pursuant to

Rule 801(d)(2)(D).



IV.    The Court Should Preclude the Defendants’ Alleged Advice-of-Counsel Defense

       After motion practice and an order from this Court compelling the defendants to do so, the

defendants have begrudgingly given notice that they “may” assert at trial that they relied on what

they have conclusorily described as “legal advice” from the purported law firm “Pope & Dunn” as

a defense to the securities fraud charges set forth in Counts One and Two of the Indictment (but

not as to the wire fraud charges set forth in Counts Three and Four of the Indictment).     Despite

repeated requests from the Government, the defendants have refused to identify what the “legal

advice” in question was, let alone provide full discovery concerning this alleged defense as

required by this Court’s order compelling the defendants to do so and by the defendants’ discovery

obligations under Federal Rule of Criminal Procedure 16(b).     Nevertheless, from the defendants’

limited disclosures on the topic, it appears that the defendants will claim that John Lambert –– a

college student who was fraudulently posing as the fake attorney “Eric Pope” of the fake law firm

“Pope & Dunn” 19 –– advised Sharma or Centra Tech that the Centra tokens that the defendants

sold to investors during the ICO were not “securities” subject to the federal securities laws or the



19
    On or about August 6, 2019, Lambert pled guilty to an information filed by the Government in
the Southern District of New York, captioned United States v. John Lambert, 19 Cr. 571 (VEC),
charging Lambert with conspiracy to commit wire fraud for conduct relating to his pretending to
be a licensed attorney. Lambert’s sentencing is currently scheduled for November 18, 2019.



                                                50
regulatory jurisdiction of the SEC, and as a result, that Centra Tech did not need to register its ICO

with the SEC.

       Even if such advice was given to the defendants, that would not be a defense to the charged

securities fraud counts in the Indictment. The defendants are not charged with failing to register

the Centra Tech ICO with the SEC. Rather, defendants are charged with securities fraud for

deliberately lying to investors to induce their purchases of Centra tokens. To establish that the

defendants conspired to, and did, commit securities fraud by deceiving investors into buying

Centra tokens, the Government will, of course, have to prove that the tokens were, in fact,

“securities” to satisfy jurisdictional elements of the securities fraud charges, but the Government

need not prove the defendants knew that the tokens qualified as “securities.” The defendants’

beliefs on whether the tokens constituted “securities” (whether founded on advice or otherwise)

have no relevance whatsoever to their guilt. In terms of mens rea, what the Government must

prove is that the defendants knew that the representations they made to induce the purchase of

Centra tokens were false, and deliberately made those false representations to deceive investors.

       Because the Government need not establish that the defendants knew that Centra tokens

constituted “securities,” any evidence or arguments about the alleged advice that the defendants

claim to have received from the fake law firm “Pope & Dunn” on that issue are irrelevant and have

no probative value to any question of material fact in dispute at the trial in this case. Conversely,

the injection of such evidence or argument into the trial will invite a time-consuming and

distracting side-show about Lambert’s crimes, and how he ended up communicating with Sharma

during the ICO about Centra Tech. Because such evidence or arguments are irrelevant to any

material questions of fact in dispute in this case and present an unwarranted danger of confusing


                                                 51
and misleading the jury and wasting the time of the Court and the jury, they should be precluded

under Rule 403. In any event, even if such alleged advice could theoretically form the basis for a

defense to the securities fraud charges, the defendants should also be precluded from raising such

a defense at trial because they have failed to make the threshold factual showings required to raise

such a defense, and also because they have failed to provide full pretrial discovery relating to such

a defense as required by prior directives of this Court and Rule 16(b).

   A. Relevant Facts

       The securities fraud counts in the Indictment charge Sharma and Farkas with conspiring to

commit, and committing, securities fraud during the period from approximately July 30, 2017

through April 2018 in connection with their offers and sales of digital Centra tokens issued by

Centra Tech as part of the company’s initial coin offering, which took place from approximately

July 30, 2017 through October 5, 2017. As noted, the evidence at trial will show that the Sharma

and Farkas duped investors into purchasing Centra tokens during the ICO based on a series of

blatantly false, deliberate misrepresentations about core aspects of Centra Tech’s purported

business model, including lies that their company had critical business relationships and licenses

that it did not have, and lies that their company was managed by two seasoned and qualified senior

executives who, in reality, did not exist.

       On or about August 9, 2017, after the ICO was well underway and had already raised over

a million dollars in digital assets from Centra token sales, Sharma began communicating on behalf

of Centra Tech with a purported attorney named “Eric Pope,” at a purported law firm called “Pope

& Dunn,” who was, in fact, a college student without a law license named John Lambert posing

as an attorney. After the completion of the ICO, Centra Tech retained the law firm of Ballard Spahr


                                                 52
LLP as outside counsel by no later than November 2017 to represent the company in connection

with the SEC’s investigation of Centra Tech and its co-founders, including Sharma and Farkas,

that the SEC initiated in approximately the fourth quarter of 2017.

       During discussions in January 2018 between Centra Tech (through its outside counsel at

Ballard) and SEC staff attorneys in connection with the SEC’s investigation, Centra Tech claimed

that during its ICO, the company had sought legal advice from purported attorney “Eric Pope” at

the purported law firm “Pope & Dunn” about whether the ICO constituted a securities offering

under the federal securities laws. On January 16, 2018, Centra Tech through Ballard produced to

the SEC certain communications between Sharma and “Eric Pope” –– that began well after the

start of Centra Tech’s ICO –– that appear to relate to whether the ICO qualified as a securities

offering subject to the federal securities laws and the regulatory jurisdiction of the SEC.

       After Sharma and Farkas were arrested in April 2018 and indicted in May 2018 in this

criminal prosecution, the Government made numerous productions of pretrial discovery materials

pursuant to Federal Rule of Criminal Procedure 16(a) to Sharma and Farkas. Although the

Government did not believe that Sharma’s communications with the fake attorney “Eric Pope”

would give rise to a valid advice-of-counsel defense in this case, the Government made multiple

disclosures to Sharma and Farkas concerning “Eric Pope” and “Pope & Dunn,” including

disclosures of documents that the Government had received from the SEC concerning “Eric Pope”

and “Pope & Dunn.” Under the case management scheduling order imposed by the Court in

January 2019 this case (Dkt. 97), the defendants’ provision of reciprocal discovery to the

Government under Federal Rule of Criminal Procedure 16(b) was due June 10, 2019.

       On February 20, 2019, the Government sent counsel for Sharma and Farkas a letter


                                                 53
requesting (among other things) that they provide notice as to whether they intends to assert any

defenses based on alleged advice of counsel as to any of the crimes charged in the Indictment, and

if so, to produce all discovery relating to such a defense. With respect to the requested notice, the

letter asked them to disclose by March 1, 2019 whether they intend to assert an advice-of-counsel

defense and if so to identify: “(a) every actual or purported attorney who provided legal advice

upon which such an alleged defense will be based, (b) the client whom the actual or purported

attorney was acting on behalf of in tendering the advice, (c) a summary of the substance of the

advice, (d) the date on which the advice was given, (e) the manner in which the advice was given,

and (f) the charges in the Indictment against which the alleged defense will be raised.” As to the

requested discovery, the letter also listed categories of documents that the Government requested

Sharma and Farkas to produce by March 15, 2019 if they elected to assert an advice-of-counsel

defense. However, despite repeated requests from the Government, counsel for Sharma and

Farkas refused to provide the requested disclosures.

       On July 1, 2019, this Court issued an order (Dkt. 140) granting a motion to compel filed

by the Government (Dkt. 133), and directing Sharma and Farkas to inform the Court and the

Government by September 6, 2019 whether they plan to rely on an advice of counsel defense, and

if so, to provide discovery relating to any advice of counsel defense they intend to advance at trial.

That deadline was extended to September 11, 2019 at the request of the defense. (Dkt. 167).

       On September 11, 2019, the defendants filed a letter indicating that they “may assert an

‘advice of counsel’ defense” at trial as to the securities fraud charges set forth in Counts One and

Two of the Indictment “based upon the legal advice rendered from the firm Pope & Dunn.” (Dkt.

169 at 1). The defendants’ letter further asserted that “Although the defendants are not prepared


                                                 54
to specify today which document(s) will be offered towards this defense, the government is

currently in possession of all the relevant discovery as to the firm of Pope & Dunn.” (Id.). The

defendants’ first and only production of reciprocal Rule 16(b) discovery materials to the

Government was a production on August 23, 2019 of approximately 18 pages of documents that

appear to have been downloaded from the website of the fake “Pope & Dunn” law firm where the

fake attorney “Eric Pope” claimed to work.

       Neither the defendants’ September 11 letter nor their 18-page discovery production

identifies the substance of the alleged advice that they claim to have received or relied upon, the

names of the actual or purported attorneys at “Pope & Dunn” who allegedly provided the claimed

advice, the relevant client (e.g., Centra Tech, Sharma, or Farkas) whom each actual or purported

attorney was acting on behalf of in tendering the alleged advice, the manner in which the alleged

advice was given, or the timing of the alleged advice. Furthermore, the defendants have not

produced to the Government any communications that they or others had with “Eric Pope” or

others at “Pope & Dunn,” nor have they disclosed to the Government whether there are documents

in the Rule 16(a) discovery productions that the Government provided to the defendants that

contain such communications, let alone which ones.

       After multiple follow-up requests from the Government, the defendants have refused to

identify the substance of the alleged advice that they claim to have relied upon. Instead, by an

email on October 8, 2019, the defendants stated through their counsel that “Our response is that

Pope and Dunn represented to Centra Tech that they were attorneys, that they provided legal advice

and that our clients are victims of Pope and Dunn,” without any explanation of what that alleged

“legal advice” was, how it was allegedly conveyed or memorialized, or when that occurred.


                                                55
    B. Applicable Law

        1. Advice of Counsel in the Context of Criminal Securities Fraud Charges

        Evidence concerning a defendant’s alleged reliance on advice of counsel is properly

excluded where such evidence is irrelevant to the mens rea requirement of the offense charged.

See, e.g., United States v. Sardana, 101 F. App’x 851, 854-55 (2d Cir. 2004) (affirming rejection

of advice-of-counsel evidence and jury instruction because the charged offense did “not require

proof that the defendant knew his conduct was against the law”). This stems from the principle

that a “defense of reliance on advice of counsel is available only to the extent that it might show

that a defendant lacked the requisite specific intent.” Stichting v. Schreiber, 327 F.3d 173, 183

(2d Cir. 2003). For this and other reasons, the “situations in which the advice-of-counsel defense

may be employed are severely limited.” Lurie v. Wittner, 228 F.3d 113, 134 (2d Cir. 2000).

        In a securities fraud prosecution, “the government is required to prove specific intent only

as it relates to the action constituting the fraudulent, misleading or deceitful conduct, but not as to

the knowledge that the instrument used is a security” under the federal securities laws. United

States v. Brown, 578 F.2d 1280, 1284 (9th Cir. 1978). “The government need only prove that the

object sold or offered is, in fact, a security; it need not be proved that the defendant had specific

knowledge that the object sold or offered was a security.” Id. Thus, even in securities fraud

prosecutions where the existence of a security is in dispute, there is no requirement for the

Government to prove the defendant’s knowledge with respect to the nature of the instrument. See,

e.g., United States v. Leonard, 529 F.3d 83, 91-92 (2d Cir. 2008) (rejecting argument that the

district court erred in refusing to charge the jury that, to be guilty of securities fraud or securities

fraud conspiracy, the defendants had to have known that the “units” they were selling possessed


                                                  56
the characteristics that made them securities). 20 With respect to the mens rea required to establish

the crime of securities fraud, the focus is “necessarily on whether a defendant possessed the intent

to defraud investors, his belief as to the nature of the [securities] notwithstanding.” United States

v. Tucker, 345 F.3d 320, 330 (5th Cir. 2003) (Tucker’s emphasis). The “defendant’s belief

concerning the nature of the securities is irrelevant.” Id. That is because the securities laws are

designed to require every person promoting securities through fraudulent conduct to act at his peril

regarding whether that which he sells comes within the inhibition of the securities laws. See

Mueller v. Sullivan, 141 F.3d 1232, 1233-36 (7th Cir. 1998) (Easterbrook, J.) (rejecting

defendants’ argument that their convictions for securities fraud under state law modeled on Section

10(b) of the Securities and Exchange Act of 1934 should be overturned because the trial court

violated their constitutional rights by failing to instruct the jury that the prosecution was required

to prove that the defendants knew that the notes that they sold to investors while concealing

material facts were “securities” within the purview of the relevant statute). 21



20
   The Second Circuit did not expressly discuss this argument in its opinion, but rather rejected it
sub silentio by noting that the defendants had raised a number of objections to the district court’s
jury instructions, and concluding that all of them lacked merit. See Leonard, 529 F.3d at 92. In
doing so, the Circuit implicitly rejected the relevant argument, which was set forth in one of the
defendants’ appeal briefs. See Brief of Defendant-Appellant Paul C. Dickau, United States v.
Leonard, No. 05-5523, 2007 WL 5036228 (2d Cir. Jan. 25, 2007). In pertinent part, that
defendant’s appeal brief argued that for the mens rea requirement of the substantive securities
fraud counts against him to be proven, “the defendants had to have known that the [relevant] units
possessed the characteristics that made them securities (assuming, for the sake of argument, that
they were),” and that the district court therefore erred by denying a defense request for a jury
instruction “that it had to be established beyond a reasonable doubt that a defendant knew the
[relevant] units possessed the characteristics that made them a security under the Howey test.” Id.
21
    It is also black-letter law that there is “no mens rea requirement” as to purely jurisdictional
elements of criminal statutes (see United States v. Blackmon, 839 F.2d 900, 907 (2d Cir. 1988)
(addressing the wire fraud statute)), and that establishing whether the instruments sold by a
defendant to others through fraud qualify as “securities” under the federal securities fraud statutes

                                                 57
        Accordingly, in a securities fraud prosecution, evidence that the defendant believed ––

based on advice of counsel or otherwise –– that what he offered or sold to investors through fraud

was not a “security” under the federal securities laws is irrelevant and properly excluded. See

Tucker, 345 F.3d at 330-31. In Tucker, the defendant was convicted at trial of (among other

things) securities fraud for selling trust certificates to investors based on fraudulent representations.

Id. at 323-34. On appeal, the defendant argued that the district court had erred by precluding him

from offering testimony showing that he “‘believed, and relied upon, advice from counsel and

others that the trust certificates involved were not securities, and therefore not regulated by the

federal securities laws.’” Id. at 330 (citation omitted). The Fifth Circuit rejected this argument

for several reasons, including because “the Securities and Exchange Act’s raison d’etre, to prevent

a seller’s fraudulent behavior” is “served rather than undermined” by focusing the mens rea

requirement for securities fraud on whether the defendant “possessed the intent to defraud

investors” regardless of “his belief as to the nature of the certificates” and whether they qualified

as securities (id. at 330 (Tucker’s emphasis)).         Because the defendant’s beliefs concerning

whether the certificates were, in fact, securities was “irrelevant,” the testimony that the defendant

sought to offer on the subject was properly excluded on this ground (and for other reasons as well).

Id. at 330-31.

        2. The Threshold Factual Showings Required to Assert Advice of Counsel

        Even if an advice-of-counsel defense was theoretically available to rebut the jurisdictional


is a jurisdictional element of proving a criminal violation of those statutes (see, e.g., United
Housing Foundation, Inc. v. Forman, 421 U.S. 837, 859-860 (1975) (dismissing securities fraud
claims under Sections 10(b) of the Securities Exchange Act of 1934 and Section 17(a) of the
Securities Act of 1933 for lack of federal jurisdiction where instrument at issue did not constitute
a security)).

                                                   58
element of whether the instruments that a defendant sold to others through fraud constituted

“securities” under the anti-fraud provisions of the federal securities laws, the defendant cannot

assert such a defense “unless there are sufficient facts in the record to support the defense.”

United States v. Quinones, 417 F. App’x 65, 67 (2d Cir. 2011) (citing United States v. Evangelista,

122 F.3d 112, 117 (2d Cir. 1997)). To do so, a defendant must show that (1) before taking action

in connection with the charged conduct, he honestly and in good faith sought the advice of counsel;

(2) he fully and honestly laid all the facts before his counsel; and (3) he in good faith and honestly

followed counsel’s advice, believing it to be correct and intending that his acts be lawful. See

United States v. Colasuomo, 697 F.3d 164, 181 (2d Cir. 2012); United States v. Beech-Nut

Nutrition Corp., 871 F.2d 1181, 1194-95 (2d Cir. 1989). Where a defendant fails to meet even

one of the aforementioned requirements, he is not entitled to a jury instruction regarding advice of

counsel. See Colasuonno, 697 F.3d at 181 (affirming denial of instruction, as the defendant did

not satisfy the second prong of the test); Quinones, 417 F. App’x at 67 (affirming denial of

instruction and order precluding defense from arguing advice of counsel in summation;

“defendants are not entitled to such an instruction unless there are sufficient facts in the record to

support the defense,” and “the defendants [in this case] have not shown the required factual

predicate for an advice-of-counsel defense”).

       3. Discovery Obligations Required to Assert Advice of Counsel

       Furthermore, as this Court recognized in its order (Dkt. 140) granting the Government’s

motion to compel the defendants in this case to disclose before trial whether they intend to assert

any defense based on advice of counsel, and if so, to produce all discovery relating to such a

defense: “if defendants ‘intend to rely on an advice of counsel defense’ they must ‘disclose all


                                                 59
documents concerning the [] . . . defense’ including ‘not only those documents which support

[their] defense, but also all documents (including attorney-client and attorney work product

documents) that might impeach or undermine such a defense[.]’” (Dkt. 140 at 1-2 (quoting United

States v. Hatfield, No. 06 Cr. 0550, 2010 WL 183522, at *13 (E.D.N.Y. Jan. 8, 2010) (this Court’s

brackets)).

       When a defendant asserts a defense based on his reliance on the advice of counsel, he

waives any attorney-client privilege over his communications with the counsel in question. See,

e.g., United States v. Bilzerian, 926 F.2d 1285, 1292 (2d Cir. 1991) (“[a] defendant may not use

the privilege to prejudice his opponent’s case or to disclose some selected communications for

self-serving purposes”).   As a result, defendants asserting such a defense must disclose to the

Government “any communications or evidence defendants intend to use to establish the defense”

and “even otherwise-privileged communications that defendants do not intend to use at trial, but

that are relevant to proving or undermining the advice-of-counsel defense, are subject to disclosure

in their entirety.” United States v. Crowder, 325 F. Supp. 3d 131, 138 (D.D.C. 2018) (Crowder’s

emphasis) (quotation marks omitted) (collecting cases). Failure to make such disclosures results

in forfeiture of the defense. See, e.g., Bilzerian, 926 F.2d at 1291 (affirming refusal to let the

defendant testify about his “good faith regarding the legality” of the charged conduct unless he

was also subject to cross-examination regarding communications with his attorney); United States

v. Wells Fargo Bank N.A., 12 Civ. 7527 (JMF), 2015 WL 3999074, at *1 (S.D.N.Y. June 20, 2015)

(defendant asserting advice-of-counsel defense must “make a full disclosure during discovery and

the failure to do so constitutes a waiver of that defense” (internal quotation marks omitted)).

       Where, as in this case, defendants have availed themselves of the strategy of obtaining Rule


                                                60
16(a) discovery from the Government, they have an obligation to provide reciprocal discovery

under Rule 16(b) of any materials in their possession, custody or control that they intend offer in

their defense at trial, including non-impeachment exhibits that they intend to introduce through

Government witnesses. See, e.g., United States v. Napout, No. 15 Cr. 252, 2017 WL 6375729, at

*7 (E.D.N.Y. Dec. 12, 2017) (“Rule 16 requires Defendants to identify all non-impeachment

exhibits they intend to use in their defense at trial, whether [or not] the exhibits will be introduced

through a government witness.”); United States v. Hsia, No. 98 Cr. 57, 2000 WL 195067, at *2

(D.D.C. Jan. 21, 2000) (“[E]vidence [introduced] through cross-examination that the Court finds

is part of [defendant’s] case-in-chief” is subject to Rule 16(b) disclosure). That the defendants

received those materials from the Government does not relieve them of their reciprocal discovery

obligations. See Hsia, 2000 WL 195067, at *1-2 (“The fact that the government already is in

possession of the documents does not eliminate defendant's duty to disclose them.”). Nor can the

defendants satisfy their reciprocal discovery obligations “merely by providing the government

with the thousands of pages of discovery [they] received from the government and stating that the

documents upon which [they] [plan] to rely are found somewhere therein.” Id. Although Rule

16(b) “does not specifically say that the parties must identify the specific documents upon which

they may rely at trial, its purpose is to avoid surprise and gamesmanship; it definitely contemplates

reciprocity in the production of evidence that both parties intend to introduce in their case-in-chief

at trial.” Id. (internal quotations and citation omitted). Accordingly, to comply with their

reciprocal Rule 16(b) discovery obligations, the defendants must either produce the actual

materials that they intend to rely on in their defense, or identify the documents from prior

Government disclosures to the extent that the defendants received the documents in question from


                                                  61
the Government. See, e.g., United Sates v. Crinel, No. 15-61, 2016 WL 5779778 (E.D. La. Oct.

4, 2016) (ordering defendant to comply with her reciprocal discovery obligations by either

producing actual documents or identifying Bates numbers from prior government disclosures).



   C. Discussion

       The Court should preclude the defendants from offering evidence or making arguments

that they relied on advice of the fake lawyer “Eric Pope” or his fake law firm “Pope & Dunn” as a

defense to the securities fraud charges in this case because: (a) such evidence or arguments are

irrelevant and pose an undue danger of confusing and misleading the jury and wasting the time of

the Court and the jury, and thus are inadmissible under Rule 403; (b) the defendants have failed to

make a threshold showing, as is their burden, that there are sufficient facts to support such a

defense; and (c) the defendants have failed to provide pretrial full discovery regarding such a

defense.

       1. The Alleged Advice-of-Counsel Defense Should Be Precluded Under Rule 403

       Because of the defendants’ failure to comply with their discovery obligations under this

Court’s orders and Rule 16(b), it is not clear from the record what the alleged advice that the

defendants claim to be relying on as a defense to the securities fraud charges in the Indictment

was, let alone how the alleged advice negates any of the elements of those charges.

       The defendants have made no claim that “Eric Pope” or “Pope & Dunn” advised them or

Centra Tech that it was lawful for them to induce investors to buy Centra tokens through deliberate

lies such as misrepresentations that their company had critical business relationships and licenses

that it did not actually have and false statements that the company was led by two seasoned senior


                                                62
executives who, in reality, were fabricated by the defendants and did not exist. Nor could they.

Such a claim would fail on the facts (because the defendants have furnished no evidence that the

defendants made full disclosure of all the facts about their deliberate lies to “Eric Pope” or “Pope

& Dunn”), and it would fail on the law because advice of counsel cannot be used to defend against

deliberate affirmative misstatements such as those that the defendants are charged with uttering.

The Supreme Court and Second Circuit have both recognized that defendants cannot rely on advice

of counsel to shield themselves from criminal liability for deliberately making misrepresentations

about material facts that they know to be false when they convey them. See Williamson v. United

States, 207 U.S. 425, 453 (1908) (“no man can willfully and knowingly violate the law and excuse

himself from the consequences thereof by pleading that he following the advice of counsel”), cited

with approval by United States v. King, 560 F.2d 122, 132 (2d Cir. 1977) (in securities and wire

fraud prosecution, affirming that district court properly denied defendant’s request for a jury

instruction concerning his claimed reliance on the advice of counsel in signing representation

letters that contained material misrepresentations: “significant representations were made as to

specific facts (e.g. that there were no buy-back agreements) and as to those we cannot understand

how a businessman who knows that such factual representations are untrue can screen himself by

trying to rely on advice of counsel”).

       From the limited information that the defendants have revealed about the alleged advice-

of-counsel defense they have said that they “may” assert at trial, it appears that what the defendants

will claim is that the fake attorney “Eric Pope” of the fake law firm “Pope & Dunn” advised

Sharma or Centra Tech that the Centra tokens that the defendants sold to investors during the

company’s ICO were not “securities” subject to the federal securities laws or the regulatory


                                                 63
jurisdiction of the SEC.

       Even if such advice was given to the defendants, that would not constitute a defense to the

charged securities fraud counts. The defendants are charged in those counts with deliberately

lying to investors to induce their purchases of Centra tokens. To establish that the defendants

conspired to, and did, dupe investors into buying Centra tokens by telling them fraudulent

representations as charged in the securities fraud counts, the Government does not have to prove

that the defendants knew that the tokens that they peddled to those investors through deliberate

lies qualified as “securities” within the meaning of the federal securities laws. See Brown, 578

F.2d at 1284 (“The government need only prove that the object sold or offered is, in fact, a security;

it need not be proved that the defendant had specific knowledge that the object sold or offered was

a security.”). To convict the defendants on those securities fraud counts, the “government is

required to prove specific intent only as it relates to the action constituting the fraudulent,

misleading or deceitful conduct, but not as to the knowledge that the instrument used is a security”

under the federal securities laws. Brown, 578 F.2d at 1284; see also Tucker, 345 F.3d at 330-31;

Leonard, 529 F.3d at 91-92. As a result, whether the defendants believed –– based on advice

from a fake lawyer, a real lawyer, or otherwise –– that the Centra tokens that they were selling

during their fraudulent scheme were not “securities” is irrelevant to the principal question that the

jury must decide: whether they deliberately lied when they sold those tokens. See Tucker, 345

F.3d at 330-31 (because the focus of the mens rea requirement for securities fraud is on whether

the defendant “possessed the intent to defraud investors,” the “defendant’s belief concerning the

nature of the securities is irrelevant” (Tucker’s emphasis)). Even if the defendants had been

advised that the Centra tokens did not constitute the type of instrument that would fall within the


                                                 64
jurisdiction of federal securities and criminal authorities, that would in no way refute that they

deliberately lied to investors to dupe them into buying the Centra tokens that defendants were

hustling. Because the defendants’ beliefs concerning whether the Centra tokens were, in fact,

securities is irrelevant to the fact questions that the jury must decide, evidence or arguments about

what those beliefs were or the alleged advice on which those beliefs were purportedly based are

irrelevant and have no probative value in determining any fact of consequence to the disposition

of this case. See Tucker, 345 F.3d at 330-31 (affirming district court’s preclusion of testimony

that the defendant believed based on advice from counsel and others that trust certificates that he

sold as part of securities fraud scheme were not “securities”); Sardana, 101 F. App’x at 854-55

(holding that evidence concerning a defendant’s alleged reliance on advice of counsel is properly

excluded where such evidence is irrelevant to the mens rea requirement of the offense charged). 22

       In addition to the fact that such evidence or arguments have no probative value, their

admission would pose a substantial danger of confusing and misleading the jury with what will

invariably become a time-consuming side-show about the fake lawyer “Eric Pope” and his fake

law firm “Pope & Dunn.” The defendants will undoubtedly attempt to begin this side-show with

what will be time-consuming and distracting live testimony about John Lambert, who, during his


22
    By way of analogy, if two members of a bank robbery crew sought and received advice from
an attorney about whether a bank was not federally insured, went and robbed the bank without
every believe that the advice was accurate, and ended up getting arrested and prosecuted on federal
bank robbery charges because it turned out the bank was actually federally insured, contrary to the
advice, there can be no question that the defendants would not be permitted to assert an advice-of-
counsel defense. Just as the bank robbers’ beliefs as to whether or not the bank was federally
insured shed no light on the mens rea requirement for determining their guilt on the federal bank
robbery charges (whether the robbers intended to steal property from the bank through violence or
intimidation), the beliefs of the defendants in this securities fraud case as to whether Centra tokens
were “securities” say nothing about their intent to deceive Centra Tech investors.


                                                 65
time in college, fabricated the fake law firm “Pope & Dunn” headed by a fake lawyer named “Eric

Pope,” and defrauded several victims into paying Lambert for what they thought was legal advice

from the reputable attorney “Eric Pope.” This, in turn, will invite a mini-trial on exactly what

said in each and every communication between Lambert, posing as “Eric Pope,” and the

defendants; whether the defendants exercised due diligence before hiring “Eric Pope” from an

online freelancing website; whether the defendants disclosed all the facts pertinent to any advice

that “Eric Pope” tendered; the exact advice, if any, received in response; whether that advice was

facially unreasonable; when the advice was received; and whether the defendants honestly and

reasonably believed any such advice and acted upon it. The defendants’ counsel have also made

clear in communications with the Government that in the event of the Court allowing them to put

on a defense of reliance of on advice from “Eric Pope,” they will seek to introduce what they have

described as “live testimony” –– preferably, in their view, from other victims of Lambert ––

regardless of whether the Government would stipulate that Lambert, fraudulently posing as the

fake lawyer “Eric Pope,” tendered some sort of advice (which the defendants have thus far refused

to identify) Federal Rule of Evidence to the defendants or Centra Tech. All of that poses an

enormous danger of confusing and distracting the jury from the material questions of fact in dispute

at trial, misleading the jury into thinking that the fact that the defendants may have been victims

of a fraud themselves might somehow be a defense to criminal liability for charged securities fraud

offenses (which is not true), and needlessly wasting the time of the Court and the jury.

Accordingly, evidence or arguments about any advice that the defendants received from “Eric

Pope” or “Pope & Dunn” should be precluded under Rule 403.

       2. The Alleged Advice-of-Counsel Defense Lacks Sufficient Factual Support


                                                66
       Even if such advice could somehow provide a defense to the securities fraud charges in

this case –– which it cannot –– the defendants have failed to meet their burden of establishing the

threshold factual showings required to present an advice-of-counsel defense with respect to “Pope

& Dunn.” To assert an advice-of-counsel defense, the defendants must first show that there are

sufficient facts in the record to prove that (1) before taking action in connection with the charged

conduct, they honestly and in good faith sought the advice of counsel; (2) they fully and honestly

laid all the facts before his counsel; and (3) they in good faith and honestly followed counsel’s

advice, believing it to be correct and intending that his acts be lawful. See Colasuomo, 697 F.3d

at 181; Beech-Nut Nutrition Corp., 871 F.2d at 1195. The defendants have not done so, and

cannot do so on this record.

       As to the first requirement, to the extent that the defendants sought any advice from “Pope

& Dunn” (albeit on a topic irrelevant to the mens rea for any of the securities and wire fraud

offenses charged in the Indictment), such communications did not commence until August 9, 2017,

after the defendants had already raised over a million dollars in assets from investors based on

fraudulent misrepresentations disseminated to the investing public through, among other things, a

whitepaper posted to Centra Tech’s website as of July 31, 2017, another whitepaper posted to

Centra Tech’s website as of August 3, 2017, a LinkedIn profile for the fake CEO of Centra Tech

posted to the internet as of August 3, 2017, and a YouTube video interview of Sharma on or about

August 6, 2017. Inherent in the concept of advice of counsel is that the defendant sought an

attorney’s advice as to “what he could lawfully do in the future.” Beech-Nut Nutrition Corp., 871

F.2d at 1195; see also United States v. Cheek, 3 F.3d 1057, 1061 (7th Cir. 1993) (“A crucial

element in this defense is that defendant secured the advice on the lawfulness of his possible future


                                                 67
conduct.”) (quotation marks omitted). Where, as here, the defendants did not reach out for any

advice until after “already manifest[ing] [their] intent” to commit the charged conduct, the advice

later received cannot establish an advice-of-counsel defense. See United States v. Polytarides,

584 F.2d 1350, 1353 (4th Cir. 1978).

       As to the second requirement, the defendants have furnished no discovery or other evidence

whatsoever that they fully and honestly disclosed all the pertinent facts about their fraudulent

scheme to solicit investor funds to “Eric Pope” or “Pope & Dunn” before receiving advice. As

explained above, the defendants have not produced to the Government any communications

between the defendants and “Eric Pope” or “Pope & Dunn,” let alone any communications

establishing that that defendants fully and honestly disclosed all the pertinent facts about their

scheme to “Eric Pope” or “Pope & Dunn.” Although Centra Tech produced communications

between Sharma and “Pope & Dunn” to the SEC during the SEC’s parallel investigation, none of

those communications indicate that Sharma or Farkas revealed to “Eric Pope” or “Pope & Dunn”

that (a) Sharma had participated in text-message communications (such as those quoted below)

calling into question whether he genuinely believed that the Centra tokens that he and his

confederates were selling to investors through fraud were not “securities,” (b) the marketing

materials that Centra Tech was disseminating to solicit investments in the company’s ICO were

riddled with brazenly false lies that the defendants knew to be false relating to core aspects of

Centra Tech’s purported business model, or (c) the true facts that belied the statements. Nor do

any of those communications that Centra Tech produced to the SEC indicate that Sharma or Farkas

brought to the attention of “Eric Pope” or “Pope & Dunn” all of the various modes of

communications that they were using to solicit investments in their internet-based ICO marketing


                                                68
campaign, much less the contents of all of the representations in those communications bearing on

whether or not a reasonable investor would have been led to believe that Centra tokens were the

kinds of investment contracts that have been deemed to be “securities” under the federal securities

laws.

        As to the third requirement, in light of the overwhelming evidence in the record that the

defendants acted in bad faith for the purpose of deceiving investors through brazen lies, it is hard

to imagine how the defendants could possibly show that they in good faith followed the alleged

advice that they claim to have received, believing it to be correct and intending that their acts be

lawful. For example, about a week before Centra Tech’s fraudulent ICO campaign had ended,

Sharma advised Farkas and Trapani via a group text-message conversation that the SEC had

brought an enforcement action charging a company called RECoin and the company’s founder,

among others, with defrauding investors in an unregistered offering of securities styled as an initial

coin offering. During this conversation:

           •   Sharma text-messaged Farkas and Trapani: “Sec just shut down REcoin,” “Read
               the article,” “We gotta clean up every single thing that we can’t do,” “And can’t
               offer today,” “Google SEC REcoin.” Trapani responded “I peep.”

           •   Sharma text-messaged Farkas and Trapani: “Delete all the cards have shipped
               info,” “Everything gotta get cleaned up,” “RJ [i.e., Farkas] can u jump on that . . .
               on our pages.” Trapani responded: “They were pitching a straight security.”

           •   Sharma wrote “Yea,” “I know,” “But fill [sic] fraud can be a word thrown around,”
               “Especially with the card limits.” Trapani responded “Word.”

           •   Shortly thereafter, Sharma text-messaged Farkas and Trapani: “I want a product
               page like [a particular competitor’s],” “Theirs is so nice.” Trapani wrote “Lol yeah
               no real product.” Sharma wrote: “Yea but it doesn’t say much,” “And looks
               good,” “We don’t have a real product either right now,” “So I wanna tighten up
               ship asap.” Trapani wrote “Feel you.”

        Sharma’s statement to Farkas and Trapani that “But [st]ill fraud can be a word thrown
                                                 69
around,” in response to Trapani’s suggestion that they did not need to worry about the SEC coming

after them because Centra Tech (unlike RECoin) was not pitching “a straight security” in its ICO

that would be subject to SEC jurisdiction, betrays the defendants’ knowledge that what they were

doing to was fraudulent, illegal, and done in bad faith. Indeed, it appears that Sharma recognized

and articulated that they were in danger of being charged by the SEC for securities fraud because

they had deliberately lied (“But [st]ill fraud can be a word thrown around”), regardless of whether

or not they had a basis for arguing (as Trapani suggested) that they were not pitching “a straight

security.”

       Furthermore, even if there was ever a point in time when the defendants truly believed that

their ICO was not a securities offering (which would not negate any element of any of the securities

or wire fraud charges against them), these text messages show that they were disabused of that

belief before they had finished raising funds through their fraudulent ICO campaign of deliberate

lies when the SEC brought an enforcement action against a different ICO promoter. Instead of

stopping their ICO and returning the funds that they had raised through fraud by that point, they

continued their fraudulent scheme. In light of those irrefutable facts, among others in the record,

the defendants cannot plausibly claim, let alone show, that they in good faith and honestly followed

the alleged advice of counsel that they claim to have relied upon, believing it to be correct and

intending that their acts be lawful.

       3. The Defendants’ Alleged Advice-of-Counsel Defense Should Be Precluded
       Because They Have Failed To Provide Full Discovery About The Defense

       Finally, the defendants also should be barred from asserting an advice-of-counsel defense

at trial because they have failed to comply with their discovery obligations regarding any such

defense. In order to prevent the defendants from ambushing the Government and the Court with

                                                70
such a defense on the eve of or during trial, this Court ordered the defendants to inform the Court

and the Government by September 11, 2019 (i.e., about three months before trial) whether they

plan to rely on an advice of counsel defense, and if so, to provide all discovery relating to any

advice of counsel defense they intend to advance at trial. (Dkt. 140, 167). The defendants’ vague

and conclusory two-page notice filed September 11, 2019 in response to that order indicates that

they “may assert an ‘advice of counsel’ defense” at trial as to the securities fraud counts of the

Indictment “based upon the legal advice rendered from the firm Pope & Dunn” (Dkt. 169 at 1).

But neither the defendants’ September 11 letter nor their lone 18-page reciprocal discovery

production identifies the substance of the alleged advice that will form the basis for such a defense,

the names of the actual or purported attorneys at “Pope & Dunn” who allegedly provided advice

upon which such a claimed defense will be based, the relevant client (i.e., Centra Tech, Sharma,

or Farkas) whom each actual or purported attorney was acting on behalf of in tendering the alleged

advice, the manner in which the alleged advice was given, or when the alleged advice was given.

Indeed, the defendants have not produced to the Government any communications that they or

others had with “Eric Pope” or others at “Pope & Dunn,” nor have they disclosed to the

Government whether there are documents in the Government’s Rule 16(a) discovery productions

to the defendants containing such communications, let alone which ones. For failing to comply

with this Court’s directive that the defendants provide full discovery before trial regarding any

advice-of-counsel defense that they are seeking to assert, the defendants should be barred from

raising such a defense at trial.

V.      The Defendants Should Be Precluded From Offering Evidence About Their
        Purported Offers to Return Funds That They Stole Through Fraud

        The defendants should be barred from introducing evidence about offers that they claim to

                                                 71
have made to the SEC and to the Government for the purported purpose of effectuating the return

of millions of dollars in assets that they stole from victims through the defendants’ fraudulent

scheme –– self-serving offers that were proposed after their fraudulent ICO fundraising efforts

were complete and had been discovered by federal securities and law enforcement authorities.

Because such after-the-fact offers are irrelevant to whether the defendants are guilty of the charged

securities and wire fraud offenses, pose an undue danger of confusing and misleading the jury, and

will needlessly invite a time-consuming mini-trial on why the defendants’ claims about the terms

of those offers are misleading and why the offers were rejected, such evidence should be excluded

under Rule 403.     To avoid burdening the Court with unnecessary briefing on this issue, the

Government asked counsel for the defendants if they would agree not to elicit evidence or make

arguments at trial about such alleged offers to repay the defendants’ victims, and counsel for

defendant Sharma refused to do so.    To the contrary, it is clear that defendant Sharma at least will

try to use such plainly improper evidence or arguments in his defense at trial.   This Court should

not permit either of the defendants to do so.

       A. Relevant Facts

       After the defendants were arrested on federal securities and wire fraud charges in this case

in April 2018, the Government seized a total of 100,000 units of Ether that the defendants obtained

from Centra Tech investors through fraud during the company’s ICO, pursuant to two judicially

authorized seizure warrants, to prevent anyone from dissipating those investor funds during the

pendency of this criminal prosecution.          Before the Government had uncovered evidence

sufficient to refute Sharma’s lies to the Government and the Court that 9,000 of the 100,000 Ether

units belonged to him, the Government initially obtained a seizure warrant for 91,000 of the


                                                  72
100,000 Ether units and seized them in May 2018, after Sharma begrudgingly revealed the actual

passcode needed to access and secure those funds when it became apparent to him that he had to

do so in order to ensure his release from custody on bail pending trial.   After further investigation

uncovered proof that the remaining 9,000 Ether units were also fraud proceeds raised from Centra

Tech investors, the Government obtained a seizure warrant for and seized those funds in October

2018.   The Government is also aware of evidence that, in addition to the 100,000 Ether units of

fraud proceeds that have been seized to date by the Government, there were significant additional

victim funds that the defendants raised from Centra Tech investors through fraud –– additional

fraud proceeds that they have not disclosed to the Court or to the Government, and that the

Government has not yet located or seized.

        Of the 100,000 Ether units in investor proceeds that the Government has been able to seize,

the defendants could have but did not return those funds to Centra Tech investors in October 2017

after the New York Times published its article raising questions about the veracity of their

representations to investors, in November 2017 after the SEC served a subpoena on the company

for documents relating to the fraud, in December 2017 after several aggrieved investors filed a

putative class securities fraud action against them and the company (among others) in the United

States District Court for the Southern District of Florida (captioned Rensel v. Centra Tech, Inc. et

al., 17 Civ. 24500 (JLK) (S.D.Fl.)), or in the period from December 2017 through March 2018

when the SEC was laboring under the false impression created by Sharma that the 100,000 Ether

units were secured by a passcode that had been divided into separate safe deposit boxes that none

of the Centra Tech co-founders could access on his own.

        Yet, two months before they are scheduled to stand trial on criminal fraud charges in


                                                 73
Manhattan federal court –– a year and six months after they were arrested on those charges –– the

defendants filed a motion with this Court for the purported purpose of obtaining an order directing

the Government to immediately return the seized Ether to anyone who purchased Centra tokens

during the ICO and suffered a loss as a result. As the Government will show in its forthcoming

submission in opposition to that motion, the relief that the defendants claim to seek:       (a) is not

authorized by the law; (b) has apparently been sought by the defendants without any input (let

alone consent) from victims of the defendants’ fraud and other relevant stakeholders; (c) provides

no mechanism for obtaining discovery from the defendants of whether there are additional victim

assets obtained by the defendants through fraud during the period before their trial when they can

and would invoke their Fifth Amendment rights against self-incrimination; and (d) is less

protective of the interests of such victims and stakeholders than the statutorily-authorized

forfeiture and restitution processes that are routinely used by the Government in fraud cases.

       B. Discussion

       In reality, the defendants’ recently-filed motion to return the seized Ether to their victims

is a naked attempt to manufacture a basis to improperly invite the jury to acquit them on a “no

harm, no foul” theory of criminal liability:      that because they have allegedly offered to make the

victims of their fraud whole through the return of the assets that they stole through lies, they should

not be convicted of fraud.    Not surprisingly, the law does not recognize such a defense to the

securities and wire fraud offenses charged in this case, and the defendants should be precluded

from injecting such a defense into their trial.

       Even assuming for the sake of argument that the defendants’ motion accurately

characterized the terms of their so-called offers to return the seized Ether –– which is not the case


                                                    74
–– those offers are irrelevant and should be precluded.        The defendants are not charged with

failing to return the seized Ether units to the victims of their fraud.      They are charged with

conspiring to make, and making, fraudulent misrepresentations to obtain those funds from Centra

Tech investors.    That they supposedly offered to return proceeds of their fraud to their victims,

after their fraudulent ICO fundraising effort had been completed and was discovered by federal

securities and criminal authorities, does nothing to refute that they are guilty of the fraud in

obtaining those funds in the first place.   As a result, evidence of any such repayment offers should

be precluded as irrelevant and unduly prejudicial under Rule 403.

         On this point, the Second Circuit’s decision in United States v. Sindona, 636 F.2d 792 (2d

Cir. 1980) is persuasive.   In Sindona, the defendant was charged with (among other things) wire

fraud arising out of his scheme to obtain and misapply $15 million in funds from a bank through

fraud.   The district precluded evidence that the defendant later — after the bank became insolvent

— caused the funds to be repaid in part because this proof was irrelevant to whether the defendant

was guilty of the charged wire fraud.       Id. at 800.    Relying on Rule 403, the Second Circuit

affirmed.    Id. The Second Circuit explained that “[t]he only probative value associated with the

repayment” would “either be to show that [the victim bank] suffered no loss or that [at the time of

the fraud] Sindona did not intend to misapply [the victim bank’s] funds,” but “loss to the victim

need not be shown in order to prove a violation” of the wire fraud statute, and the repayment was

irrelevant to Sindona’s intent at the time of the fraud because the “offense occurred and was

complete when the misapplication took place.”             Id. (internal quotation marks and citation

omitted).    Because “[w]hat might have later happened as to repayment is not material and could

not be a defense” to the charged wire fraud offense, the Second Circuit found that the district court


                                                  75
properly precluded evidence of the repayment of proceeds of the fraud.         Id. (internal quotation

marks and citations omitted).     In doing to, the Second Circuit cited with approval a portion of its

earlier decision in the seminal insider trading case of United States v. Chiarella, 588 F.2d 1358

(2d Cir. 1978) that remains good law: namely, the part in which the Chiarella Court held that the

district court had properly precluded, as irrelevant and unduly prejudicial, evidence that defendant

Chiarella disgorged the profits from his insider trading scheme because Chiarella’s state of mind

during his insider trading scheme would not be illuminated by evidence that he later agreed to an

SEC decree requiring restitution. Sindona, 636 F.2d at 800-01 (“This court, in United States v.

Chiarella, 588 F.2d 1358, 1371 (2d Cir. 1978), rev’d on other grounds, 445 U.S. 222 (1980), found

it difficult to understand how agreeing to an SEC restitution decree would indicate the defendant’s

state of mind years earlier.”).

       That is equally true here.    Whether or not the defendants caused their victims to suffer an

actual loss is not an element of any of the securities or wire fraud offenses that they are charged

with committing. 23   Any offer by the defendants to repay funds to their victims after they obtained

those funds through the charged fraud offenses has no bearing on whether they acted with criminal

intent when they agreed to lie, and uttered lies, with the goal of inducing victims to exchange those

funds for the purchase of digital tokens issued by that their company.           The defendants had



23
   See, e.g., United States v. Hickey, 580 F.3d 922, 930 (9th Cir. 2009) (“loss to investors is not
an element of either mail fraud or securities fraud, nor is an intent to cause loss”); United States v.
Surgent, No. 04 Cr. 364, 2006 WL 2535103 (E.D.N.Y. Sept. 1, 2006) (“the amount (or even the
existence) of market loss is not relevant to guilt” of securities fraud offense); Sindona, 636 F.2d at
800 (under wire fraud statute, “loss to the victim need not be shown in order to prove a
violation. Thus, an absence of loss to [the victim bank] is irrelevant.”).



                                                  76
completed all of the acts needed for a jury to convict them of the charged securities and wire fraud

offenses long before they made any such repayment offer was made to the SEC or to the

Government.     Accordingly, evidence of any after-the-fact repayment offers has no probative

value in assessing whether the defendants are guilty of the charged fraud offenses.

       But such evidence does pose an enormous danger of confusing and misleading the jury,

and will waste the time of the Court and the jury by needlessly inviting a mini-trial on the actual

terms of the repayment offers, the circumstances that prompted the defendants to make those

offers, and why they were rejected.   For example, the defendants’ misleading claim that “the SEC

prevented Centra Tech’s effort to refund Ether during the SEC’s civil investigation when the dollar

value of Ether was over $70 million (almost three times the amount the defense understands the

government accuses the Defendants of obtaining from Centra Tech’s customers)” (Dkt. 193 at 6)

will invite a lengthy and confusing mini-trial on what actually happened during the settlement

discussions between Centra Tech’s outside counsel at Ballard Spahr and SEC staff attorneys that

the defendants have grossly mischaracterized –– a frolic that likely would require hours if not days

of testimony from attorneys from both sides who were involved in those discussions. 24 Similarly,


24
    Almost a year before the defendants filed their motion to return the seized Ether units to their
victims, their counsel, via an email dated October 30, 2018, requested information from the
Government as part of discovery in this criminal case about settlement discussions that had
previously occurred, during the period between November 2017 and April 2018, among staff
attorneys of the SEC and Centra Tech through its outside counsel at Ballard Spahr, regarding a
potential resolution of the SEC’s investigation of Centra Tech and its co-founders. In response,
the Government provided the defendants’ counsel with a letter on November 8, 2018 reporting
facts that squarely contradict a number of the mischaracterizations in the defendants’ motion ––
facts that the defendants fail to disclose, let alone address, in their motion. For example, the
Government’s November 8 letter stated, among other things, the the following:

       [P]lease note that we believe that [your] October 30 email’s characterization of
       specified settlement discussions between Centra Tech’s outside counsel at Ballard

                                                77
the defendants’ claim that “the government has refused the Defendants’ request to return the Ether

prior to the final resolution of this matter” (Dkt. 193 at 2) will invite another mini-trial about why

their proposal is actually less favorable for victims and other stakeholders than the statutorily-

approved forfeiture and restitution processes used in connection with criminal sentencing. All of

that, which has nothing to do with the question the jury is tasked with deciding at the defendants’

trial –– whether the defendants are guilty of the charged fraud offenses –– poses a tremendous

danger of confusing the jury, misleading the jury into believing that the defendants’ claimed offers

to return the seized Ether refute some element of the charged fraud offenses (which they do not),

and wasting the time and resources of the Court and the jury.

       For all of these reasons, the defendants should be precluded under Rule 403 from

introducing evidence about offers that they made to the SEC or to the Government for the

purported purpose of effectuating the return of the seized Ether units that they stole from victims

through fraud.

VI.    The Court Should Preclude the Defendants’ Proposed Expert Witness Testimony



       and SEC staff attorneys is inaccurate. It is our understanding that Ballard never
       proposed on behalf of Centra Tech during those discussions to reach a settlement
       with the SEC under which Centra Tech would return all of the Ether units raised
       from investors who purchased Centra tokens during Centra Tech’s initial coin
       offering (“ICO”). On the contrary, Ballard reported that Centra Tech was prepared
       to reach a settlement with the SEC under which Centra Tech would offer to refund
       a sum of United States dollars to Centra token purchasers equal only to the value
       of the Ether units provided by the Centra token purchasers at the time of their
       respective purchases of Centra tokens during the company’s ICO. Ether was
       valued at approximately $291 per Ether unit on the last date of the ICO on or about
       October 5, 2017, and had nearly quadrupled in value to approximately $1,139 per
       Ether unit as of the date when Ballard relayed this proposal in January 2018.

(Ex. C at 1-2).

                                                 78
       Under case management scheduling orders imposed by this Court, this Court initially

ordered the defendants to provide to the Government by June 10, 2019 notice of any expert

witnesses they intend to call during their case-in-chief at trial and any associated expert discovery

materials as required under Rule 16(b)(1)(C) of the Federal Rules of Criminal Procedure (Dkt. 97),

and this Court later extended the defendants’ deadlines for making such disclosures to September

3, 2019 (Dkt. 142). On August 30, 2019, the defendants provided the Government with a

perfunctory notice of their intent to offer expert testimony from three expert witnesses at trial

lacking anything close to the written summary required by Rule 16(b)(1)(C) of what the witnesses’

expected testimony will be, the opinions that the witnesses will offer, or the bases and reasons for

those opinions.   Because the defendants have failed to comply with their expert disclosure

obligations under Rule 16(b)(1)(C), the defendants should be precluded from calling their

proposed expert witnesses at trial, or at a minimum, the defendants should be ordered to

immediately supplement their expert disclosures to bring them into compliance with Rule

16(b)(1)(C).

   A. Relevant Facts
       On August 30, 2019, the defendants provided the Government with a conclusory letter

notifying the Government that they intend to call three expert witnesses, namely Danny Yang,

Keren Zhou, and Maria Yip or Marcie Bour (the “Defense Expert Letter,” attached as Exhibit B).

This less than two-page expert disclosure attached each witness’s curriculum vitae, and provided

the following disclosures as to the substance of the witness’ statements, conclusions, and findings:

           •   Danny Yang
               He is the CEO of Datient, Inc., and a block chain analyst. He is
               expected to testify about facts relating to the ICO, wallet, and sale
               of Centra Tokens. His findings and conclusions have not been
                                                 79
                completed as of the date of this letter.      His resume has been
                provided herein.

            •   Keren Zhou
                He is the co-founder of Galois Capital which manages a crypto
                hedge fund. He is expected to testify about the crypto market during
                all of 2017 and early 2018. His findings and conclusions have not
                been completed as of the date of this letter. His resume has been
                provided herein.

            •   Maria Yip or Marcie Bour
                Maria Yip is the founder and managing partner of Yip Associates
                which specializes in forensic accounting and financial investigation.
                Marcie Bour is a partner in the firm. At this time, either of the two
                may be called to testify about the financial affairs of Centra Tech
                during its tenure. Their findings and conclusions have not been
                completed as of the date of this letter. Marcie Bour’s resume has
                been provided herein. Maria Yip’s resume is forthcoming.


(Ex. B at 1-2). On September 20, 2019, in response to the Defense Expert Letter, the Government

notified the defense by telephone that their expert disclosures were insufficient, and requested that

the defense provide a summary of the witness’ testimony, opinions, and the bases and reasons for

these opinions. On September 23, 2019, the defense responded that witnesses Yang and Zhou

“should be done with their analysis by mid-October,” and that they were “working on it” with Yip.

On October 4, 2019, in connection with their motion for a continuance of the trial date (Dkt. 194),

the defense notified the Court that Yip, a “forensic accountant” who has “been diligently working

on this matter” will not be completed with her work until “the end of October 2019 or in

November.” (Dkt. 194 at 4). In its letter to the Court, the defense omitted that it had not provided

any information about Yip’s testimony to the Government, except for the expectation that she

would “testify about the financial affairs of Centra Tech during its tenure.” (Defense Expert

Letter at 1).
                                                 80
       To date, the defendants have not supplemented their Defense Expert Letter, and have not

provided a “written summary of [each proposed witness’s] testimony,” “the witness’s opinions,”

or “the bases and reasons for these opinions,” as required by Rule 16(b)(1)(C).



   B. Applicable Law

       In light of district courts’ established “gatekeeping” role with regard to expert testimony

based on scientific, technical, or “other specialized” knowledge, see Kumho Tire Co. v.

Carmichael, 526 U.S. 137, 141 (1999); Daubert v. Merrell Dow Pharmaceuticals, 509 U.S. 579,

597 (1993), the admission or exclusion of expert testimony is committed to the broad discretion

of the trial court, see Hamling v. United States, 418 U.S. 87, 108 (1974). Accordingly, a district

court’s decision to admit or exclude expert testimony is reviewed for abuse of discretion, Kumho

Tire Co. v. Carmichael, 526 U.S. 137 at 158, and a “decision to exclude expert testimony . . . shall

be sustained unless manifestly erroneous,” United States v. Lumkin, 192 F.3d 280, 289 (2d Cir.

1999) (internal quotation marks omitted).

       Federal Rule of Criminal Procedure 16(b)(1)(C) provides, in relevant part:

               The defendant must, at the government’s request, give to the
               government a written summary of any testimony that the defendant
               intends to use under Rules 702, 703, or 705 of the Federal Rules of
               Evidence as evidence at trial . . . . This summary must describe the
               witness’s opinions, the bases and reasons for those opinions, and the
               witness’s qualifications.

Fed R. Crim. P. 16(b)(1)(C); see also United States v. Yousef, 327 F.3d 56, 148 (2d Cir. 2003)

(noting that Rule 16 “requires” a defendant to provide such material at the Government’s request)

(citing Rule 16(b)(1)(C)).

       The purpose of this rule is to “minimize surprise that often results from unexpected expert

                                                81
testimony, reduce the need for continuances, and to provide the opponent with a fair opportunity

to test the merit of the expert’s testimony through focused cross-examination.” Fed. R. Crim. P.

16, Advisory Committee’s Note (1993).          A party who fails to comply with its discovery

obligations may be precluded from introducing evidence not disclosed. Fed. R. Crim. P. 16(d)(2);

United States v. Ulbricht, 858 F.3d 71, 115-18 (2d Cir. 2017) (affirming district court’s preclusion

of defense expert, where defendant made insufficient and untimely expert disclosure: “If a party

fails to comply with Rule 16, the district court has ‘broad discretion in fashioning a remedy,’ which

may include granting a continuance or ‘ordering the exclusion of evidence.’” (quoting United

States v. Lee, 834 F.3d 145, 158 (2d Cir. 2016) (internal quotation marks omitted))).

       Compliance with Rule 16’s expert discovery requirements is necessary to enable a district

court to make several gatekeeping determinations required by the Federal Rules of Evidence,

including, for example, determining whether the party seeking to offer expert witness testimony

has met the requirements of Federal Rule of Evidence 702 that the witness has “specialized

knowledge will help the trier of fact,” is “qualified as an expert by knowledge, skill, experience,

training, or education,” will base his testimony “on sufficient facts or data,” has shown that “the is

the product of reliable principles and methods,” and “has reliably applied the principles and

methods to the facts of the case.” Fed. R. Evid. 702. 25 The party that proffers the testimony



25
   District courts are responsible for ensuring that expert testimony “rests on a reliable foundation
and is relevant to the task at hand,” Amorgianos v. Romano Enters., 303 F.3d 256, 265 (2d Cir.
2002) (citation and internal quotation marks omitted), and would assist the jury by “shed[ding]
light on activities not within the common knowledge of the average juror,” see United States v.
Wexler, 522 F.3d 194, 204 (2d Cir. 2008) (citation and internal quotation marks omitted); United
States v. Cruz, 981 F.2d 659, 663-64 (2d Cir. 1992); see also United States v. Rea, 958 F.2d 1206,
1216-17 (1992) (“[W]hether the witness’s opinion will be ‘helpful’ . . . [is] a legal matter that must
be determined by the court before it may allow the opinion to be heard by the jury.”); Andrews v.

                                                 82
bears the burden of showing that it is admissible. See Bourjaily, 483 U.S. at 172-73.

       In addition, expert testimony that “expresses a legal conclusion” should be excluded.

Hygh v. Jacobs, 961 F.2d 359, 363 (2d Cir. 1992). As the Second Circuit explained, “[e]ven if a

jury were not misled into adopting a legal conclusion proffered by an expert witness, the testimony

would remain objectionable by communicating a legal standard — explicit or implicit — to the

jury.” Id. at 364. An expert “is not qualified to compete with the judge in the function of

instructing the jury.” Id.

       In United States v. Nersesian, 824 F.2d 1294, 1308 (2d Cir. 1987), the Second Circuit

expressed discomfort with the “uncontrolled” use of expert testimony that might have the effect of

providing “an additional summation by having the expert interpret the evidence.” The Circuit

stated that the district court must be vigilant to prevent an expert from coming “dangerously close

to usurping the jury’s function.” Id.; see also Bilzerian, 926 F.2d at 1294 (holding that expert

testimony in securities cases “must be carefully circumscribed to assure that the expert does not

usurp either the role of the trial judge in instructing the jury as to the applicable law or the role of

the jury in applying the law to the facts before it”). In addition, testimony about industry practice

— while itself otherwise permissible — may not be used to circumvent the prohibition on

testimony on a legal conclusion. Id. at 1295.

       Even if expert testimony would otherwise be admissible, it may be excluded under Federal



Metro N. Commuter R.R., 882 F.2d 705, 708 (2d Cir. 1989) (expert testimony is inadmissible when
it addresses “lay matters which [the trier of fact] is capable of understanding and deciding without
the expert’s help”). Thus, compliance with Rule 16 expert disclosures are necessary to facilitate
the district court’s assessment of whether expertise is helpful, whether the expert is qualified, and
whether his testimony is relevant and reliable.


                                                  83
Rule of Evidence 403 if its probative value is substantially outweighed by the danger of unfair

prejudice, confusion of the issues, or misleading the jury. See Fed. R. Evid. 403; Daubert, 509

U.S. at 595. As the Supreme Court noted in Daubert, “Expert evidence can be both powerful and

quite misleading because of the difficulty in evaluating it.” 509 U.S. at 595 (internal quotation

marks omitted); see also United States v. Young, 745 F.2d 733, 766 (2d Cir. 1984) (danger of

confusion stems from the “aura of special reliability and trustworthiness surrounding expert

testimony” (internal quotation marks omitted)).

   C. Discussion

       The defendants have failed to meet their expert disclosure obligations under Rule

16(b)(1)(C). Their cursory, one-line summary of each witness’s projected topic of testimony ––

“facts relating to the ICO, wallet, and sale of Centra Tokens” (Yang), “the crypto market during

all of 2017 and early 2018” (Zhou); and “the financial affairs of Centra Tech during its tenure”

(Yip or Bour) –– do not come anywhere close to meeting the requirements of Rule 16(b)(1)(C).

Nowhere in the Defense Expert Letter do the defendants identify any of the “witness’[] opinions,”

let alone “the bases and reasons for those opinions.” Fed. R. Crim. P. 16(b)(1)(C). With less

than two months left before trial, the defense have disclosed virtually nothing about what their

proposed expert witnesses will say, what their foundation for saying so will be, or what principles

or methodologies they will use to say so. If Yip, for example, is conducting some financial

analysis of “the financial affairs of Centra Tech during its tenure” that will not be completed or

disclosed to the Government until November 2019, that would leave almost no time for the

Government and the Court to properly review the bases for such an analysis or the reasons for any

opinions (as yet undisclosed) that Yip may offer, for any Daubert hearing or motion practice


                                                  84
concerning the admissibility or permissible scope of Yip’s expected testimony, or for the

Government to determine whether it should call a rebuttal expert witness to respond.

       Nothing about the Defense Expert Letter would enable the Court to discharge its

gatekeeping duties under Federal Rule of Evidence 702 to determine whether “specialized

knowledge will help the trier of fact,” or if “[1] the testimony is based on sufficient facts or data;

[2] the testimony is the product of reliable principles and methods; and [3] the expert has reliably

applied the principles and methods to the facts of the case.” Fed. R. Evid. 702. In addition, to

the extent the defendants’ lack of proper expert disclosure is designed to conceal that they intend

to elicit legal conclusions –– for example, whether the Centra Tech ICO constituted an offering of

securities –– from any of the three proposed expert witnesses, any such testimony should be

excluded as it usurps the role of the Court in instructing the jury. Hygh, 961 F.2d 359-63 (expert

may not “communicat[e] a legal standard – explicit or implicit – to the jury”).

       This Court has given the defendants more than an ample opportunity to comply with their

expert disclosure obligations under Rule 16(b)(1)(C). The defendants were arrested in this case

in April 2018, began receiving Rule 16(a) discovery materials from the Government in June 2018,

were ordered in January 2019 (Dkt. 97) to provide the Government by June 10, 2019 notice of any

expert witnesses they intend to call during their case-in-chief at trial and any associated expert

discovery materials as required under Rule 16(b)(1)(C), and the defendants’ deadline for such

disclosures was extended (Dkt. 142) to September 3, 2019. Because the defendants have brazenly

failed to comply with their expert disclosure obligations under Rule 16(b)(1)(C), the defendants

should be precluded from calling their proposed expert witnesses at trial, see, e.g., Ulbricht, 858

F.3d at 115-18, or at a minimum, the defendants should be ordered to supplement their expert


                                                 85
disclosures forthwith to bring them into compliance with their Rule 16(b)(1)(C) discovery

obligations.




VII.   The Court Should Admit Farkas’ Proffer Statements If He Opens The Door

       In the event that Farkas opens to the door to the admission of any of the statements that he

made during proffer sessions with the Government following his arrest in this case by, for example,

making affirmative assertions (through his counsel’s arguments or questioning of witnesses, or

through testimony in his defense) that contradict his proffer statements, the Court should allow the

Government to introduce Farkas’ proffer statements.

       After his arrest in April 2018, Farkas and his original counsel in this case met with

representatives of the Government and the FBI for two proffer sessions on or about May 9, 2018

and May 17, 2018. These proffer sessions were governed by a proffer agreement (the “Proffer

Agreement,”                                 , which Farkas and his counsel signed at the first session

and then initialed at the second session. Although the Proffer Agreement generally prohibits the

Government from using Farkas’ proffer statements directly against him in the Government’s case-in-

chief at trial in any prosecution of Farkas, the Proffer Agreement contains a waiver provision stating

that the Government may use any proffer statements made by Farkas and all evidence obtained

directly or indirectly therefrom “for the purpose of cross-examination should [Farkas] testify,” and

the Government may also use proffer statements made by Farkas “to rebut any evidence or

arguments offered by or on behalf of [Farkas] (including arguments made or issues raised sua

sponte by the District Court) at any stage of the criminal prosecution (including bail, all phases of

trial, and sentencing) in any prosecution” brought against Farkas.          (       ).   The Proffer
                                            86
Agreement further provides that “[t]o the extent that the Government is entitled under this

Agreement to offer in evidence any statements made by [Farkas] or leads obtained therefrom,

[Farkas] shall assert no claim under the United States Constitution, any statute, Rule 410 of the

Federal Rules of Evidence, or any other federal rule that such statements or any leads therefrom

should be suppressed.” (       ). During his proffer sessions pursuant to the Proffer Agreement,

Farkas made a variety of incriminating statements establishing that he knowingly participated in

the charged securities and wire fraud offenses. For example, Farkas made the following self-

inculpatory statements (among others), the substance of which is summarized below in a manner

that removes references to his co-defendants:




                                                87
       If Farkas opens to the door to the admission of any of his proffer statements by, for

example, making affirmative assertions through his counsel or his testimony that contradict his

proffer statements, the Court should allow the Government to introduce Farkas’ proffer statements.

If Farkas opens the door through assertions or arguments of his counsel, the Government should

be permitted to call a law enforcement agent who witnessed Farkas make the relevant proffer

statements to offer testimony summarizing Farkas’ proffer statements in a manner that removes

any references to his co-defendant Sharma to avoid any of the concerns under Bruton v. United

States, 391 U.S. 123, 135-36 (1968).   If Farkas opens the door through his own testimony in his

defense, the Government should be permitted to confront Farkas with his prior proffer statements

on cross-examination or to introduce the proffer statements wholesale through such a law

enforcement witness, and there would be no need to “Bruton-ize” the proffer statements since

Sharma would also have an opportunity to cross-examine Farkas as well.

   A. Applicable Law

       1. Proffer Agreements and Statements

       Proffer agreements, such as the one executed by the parties here, have been upheld and

routinely enforced by and within the Second Circuit. See United States v. Velez, 354 F.3d 190,

193-96 (2d Cir. 2004); United States v. Parra, 302 F. Supp. 2d 226, 235-40 (S.D.N.Y. 2004);
                                             88
United States v. Chan, 185 F. Supp. 2d 305, 308 (S.D.N.Y. 2002); United States v. Chaparro, 181

F. Supp. 2d 323, 334 (S.D.N.Y. 2002). As Judge Cote explained in Chaparro, there is “no

unfairness to [defendant] in allowing use of his statements during proffer sessions once he has

opened the door to their use by his arguments and evidence,” because the “design of the [Proffer]

Agreement provides any defendant who decides to speak with the Government strong incentives

to speak truthfully, and discourages anyone from speaking at all if she intends to lie or intends at

a later time in the prosecution to advocate a position at odds with the facts she describes during

the proffer session.” 181 F. Supp. 2d at 334.

       The Second Circuit recently described when a defendant “opens the door” to his proffer

statements being used, and noted that, under the terms of the proffer agreement, counsel for the

defendant may argue, without opening the door, that the Government has failed to prove its case

beyond a reasonable doubt, and may “draw the jury’s attention to the lack of evidence’ presented

on specific elements without triggering the waiver.” United States v. Rosemond, 841 F.3d 95,

108 (2d Cir. 2016) (quoting United States v. Oluwanisola, 605 F.3d 124, 132 (2d Cir. 2010)); see

also Velez, 354 F.3d at 196. Defense counsel is also “entitled to argue that certain inferences from

the Government’s proof should not be drawn,” without opening the door. Rosemond, 841 F.3d at

111. Moreover, defense counsel “may cross-examine a witness in a way that casts doubt on his

credibility . . . as well as challenge a witness’s perception or recollection of an event,” without

opening the door, because such attacks do not “necessarily imply that the event did not occur.”

Id. at 108 (quotation marks, citations, and alterations omitted); see also id. at 109 (listing certain

arguments that do not trigger the waiver provision of the proffer agreement).




                                                 89
        Defense counsel will open the door to admission of the proffer statements, however, if

counsel’s arguments directly or indirectly “assert[] new facts” that contradict statements the

defendant made during the proffer sessions. See id. at 108; see also id. at 109 (the proffer waiver

is triggered by “an affirmative assertion of fact contradicting the proffer”); id. at 110 (listing certain

arguments that do trigger the waiver provision of the proffer agreement).

        2. The Bruton Rule

        In Bruton v. United States, 391 U.S. 123, 135-36 (1968), the Supreme Court held that

admission of a non-testifying co-defendant’s confession naming the defendant as a perpetrator at

their joint trial violates the latter’s Sixth Amendment right to cross-examination.     However, “[t]he

Court later made clear that that a non-obvious redaction of a co-defendant’s confession to eliminate

any references to the defendant will eliminate any Bruton problem.” United States v. Lyle, 919

F.3d 716, 733 (2d Cir. 2019) (citing Gray v. Maryland, 523 U.S. 185, 195-97 (1998) and

Richardson v. Marsh, 481 U.S. 200, 208-09 (1987)).

        Thus, the Second Circuit has made clear that in a multi-defendant trial, where the

Government seeks to offer statements from a non-testifying defendant that specifically inculpates

a co-defendant, the statements can be redacted in a way that eliminates the use of the co-

defendant’s name and, in conjunction with appropriate limiting instructions, alleviates the

concerns raised by Bruton.      See Lyle, 919 F.3d at 733 (upholding district court’s admission of a

co-defendant’s post-arrest confession when redactions were sufficient to eliminate any Bruton

problem, stating:   “We have consistently held that the introduction of a co-defendant’s confession

with the defendant’s name replaced by a neutral noun or pronoun does not violate Bruton.”)

(citations omitted); United States v. Jass, 569 F.3d 47, 61 (2d Cir. 2009) (upholding district court’s


                                                   90
admission of a co-defendant’s post-arrest confession where district court instructed the jury not to

use the confession in any way against the defendant, and the confession was redacted in a way that

permitted the jury to follow the limiting jury instruction); United States v. Tutino, 883 F.2d 1125,

1135 (2d Cir. 1989) (approving substitution of neutral words “others,” “other people,” and

“another person” for names of co-defendants in confession of non-testifying defendant); see also,

e.g., United States v. Yousef, 327 F.3d 56, 149 (2d Cir. 2003) (upholding redaction of co-

defendant’s name to “my neighbor”); United States v. Kyles, 40 F.3d 519, 526 (2d Cir. 1994)

(upholding redaction of co-defendant’s name to “he”); United States v. Williams, 936 F.2d 698,

701 (2d Cir. 1991) (upholding redaction of co-defendant’s name to “this guy”); United States v.

Benitez, 920 F.2d 1080, 1087 (2d Cir. 1990) (upholding redaction of co-defendant’s name to

“friend”).

       “So long as the confession standing alone is not incriminating, even if the confession taken

together with other evidence implicates the defendant, the confession may be admitted.” United

States v. Wimbley, 18 F. App’x 24, 27-28 (2d Cir. 2001).           This is true even when redacted

statements by co-defendants interlock with each other and additional evidence to implicate both

defendants.   United States v. Martinez-Montilla, 135 F. Supp. 2d 422, 424 (S.D.N.Y. 2001)

(explaining that “the Bruton rule is not violated even where the interlocking of the redacted

statements with other evidence at trial could conclusively lead to the identification of the individual

referred to through neutral pronouns as the codefendant” (citing Williams, 936 F.2d at 700; United

States v. Smith, 198 F.3d 377, 385 (2d Cir. 1999) (finding redacted statement admissible because

it was not incriminating on its face, notwithstanding other evidence permitting jury to make

inferences identifying co-defendant)).    The operative questions when evaluating a Bruton claim


                                                  91
are: “(1) did the redacted statement give any indication to the jury that the original statement

contained actual names, and (2) did the statement standing alone otherwise connect co-defendants

to the crimes.” Jass, 569 F.3d at 58 (quotation marks omitted). Thus, the Second Circuit has

held that, “[t]o determine whether a redaction is sufficient under Bruton, we view the redacted

statement separate and apart from any other evidence admitted at trial.”       Lyle, 919 F.3d at 733

(citations omitted); see also Williams, 936 F.2d at 700-01 (“[T]he appropriate analysis to be used

when applying the Bruton rule requires that we view the redacted confession in isolation from

the other evidence introduced at trial.   If the confession, when so viewed, does not incriminate

the defendant, then it may be admitted with a proper limiting instruction even though other

evidence in the case indicates that the neutral pronoun is in fact a reference to the defendant.”).

   B. Discussion

       If Farkas testifies at trial to any facts contrary to his prior proffer statements, he will open

the door to the use of his proffer statements for purposes of cross-examination, as provided in the

Proffer Agreement. As the Supreme Court stated in United States v. Mezzanatto, “making the

jury aware of the inconsistency” between a defendant’s testimony and proffer statements “will

tend to increase the reliability of the verdict[.]” 513 U.S. 196, 205 (1995). In the event that

Farkas testifies, counsel for Sharma will be able to cross-examine Farkas as to any statements

made by Farkas that implicate Sharma and, therefore, the holding in Bruton –– that the admission

of a non-testifying co-defendant’s confession naming the defendant as a perpetrator at their joint

trial violates the latter’s Sixth Amendment right to cross-examination –– is not implicated. Thus,

in using Farkas’ proffer statements to cross-examine him, there would be no need to “Bruton-ize”

any references to Sharma.


                                                 92
Bruton concerns by, for example, using the passive voice or substituting “another person” for

“Sharma” or “other people” for references to Sharma and Trapani together. See Tutino, 883 F.2d

at 1135 (2d Cir. 1989) (approving substitution of neutral words “others,” “other people,” and

“another person” for names of co-defendants in confession of non-testifying defendant).       Because

the Government would introduce the substance of these proffer statements through the testimony

of a law enforcement officer who was present for the proffers, the proposed “Bruton-ized” version

of Farkas’ proffer statements attached as Exhibits G and H do not contain a verbatim recitation of

what the law enforcement witness would say on the witness stand.                Rather, the proposed

redactions and modifications in                        are intended to give notice to the defendants of

the topics that the Government would not seek to elicit at all, and those that the Government would

have the law enforcement witness “Bruton-ize” through live testimony.

       For these reasons, the Government should be allowed to use Farkas’ proffer statements

should he testify, or to rebut any inconsistent testimony or evidence, or arguments asserting

inconsistent new facts offered or made on Farkas’ behalf.

                                          CONCLUSION

       For the reasons set forth above, the Government respectfully requests that the Court make

the evidentiary rulings requested in this application in advance of the defendants’ trial in this case.

                                                         Respectfully submitted,




                                                  94
                                 CRAIG STEWART
                                 Attorney for the United States
                                 Acting Under 28 U.S.C. § 515


                            By: ____/s______________________________
                                Samson Enzer / Negar Tekeei / Daniel Loss
                                Assistant United States Attorneys
                                (212) 637-2342 / -2482

Dated: October 11, 2019
       New York, New York




                            95
